EXHIBIT 10.11

Prepared by, and after recording
return to:

Randall S. Osborne
Powell & Coleman, L.L.P.
8080 North Central Expressway, Suite 1380
Dallas, Texas 75206

DEED OF TRUST

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.


--------------------------------------------------------------------------------




DEED OF TRUST

This Deed of Trust (herein referred to as the “Deed of Trust”), is entered into
as of June 21, 2006 by W&G Partnership, Ltd., a Texas limited partnership, Desta
Three Partnership, Ltd., a Texas limited partnership, and Desta Six Partnership,
Ltd., a Texas limited partnership, whose mailing address for notice hereunder is
6 Desta Drive, Suite 6500, Midland, Texas 79705, to Randall S. Osborne, Trustee,
whose address is c/o Powell & Coleman, 8080 N. Central Expressway, Suite 1380,
Dallas, Texas  75206, for the benefit of the hereinafter described Beneficiary.

W I T N E S S E T H:

ARTICLE I

DEFINITIONS


1.1           DEFINITIONS. AS USED HEREIN, THE FOLLOWING TERMS HAVE THE
FOLLOWING MEANINGS:

Beneficiary:  Behringer Harvard Operating Partnership I LP, a Texas limited
partnership  whose address for notice hereunder is 15601 Dallas Parkway,
Suite 600, Addison, Texas 75001-6026, and the subsequent holder or holders, from
time to time, of the Note.

Charges:  All fees, charges and/or other things of value, if any, contracted
for, charged, received, taken or reserved by Beneficiary in connection with the
transactions relating to the Note and the other Loan Documents, which are
treated as interest under applicable law.

Constituent Party:  Any signatory to this Deed of Trust that signs on Grantor’s
behalf that is a corporation, general partnership, limited partnership, limited
liability company, joint venture, trust, or other type of business organization.

Contracts:  All of the right, title, and interest of Grantor, including
equitable rights, in, to, and under any and all (i) contracts and agreements for
the sale of all or any portion of the Mortgaged Property, whether such contracts
or agreements are now or at any time hereafter existing, including any and all
earnest money or other deposits escrowed or to be escrowed or letters of credit
provided or to be provided by the purchasers under the contracts, including all
amendments and supplements to and renewals and extensions of the contracts at
any time made, and together with all payments, earnings, income, and profits
arising from the sale of all or any portion of the Mortgaged Property or from
the contracts and all other sums due or to become due under and pursuant
thereto; (ii) contracts, licenses, permits, and rights relating to living unit
equivalents or other entitlements for water, wastewater, and other utility
services whether executed, granted, or issued by a private person or entity or a
Governmental Authority or quasi-governmental agency, which are directly or
indirectly related to, or connected with, the development, ownership,
maintenance or operation of the Mortgaged Property, now or at any time
thereafter existing; (iii) arrangements relating to the financing or purchase of
all or any portion of the Mortgaged Property by future purchasers; and (iv) all
other contracts which in any way relate to the use, enjoyment, occupancy,
operation, maintenance, repair, management or ownership of the Mortgaged
Property, including maintenance and service contracts and management agreements.

2


--------------------------------------------------------------------------------




Debtor Relief Laws:  Title 11 of the United States Code and any other applicable
law, domestic or foreign, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or composition, extension or
adjustment of debts, or similar laws affecting the rights of creditors.

Default Rate:  The rate of interest specified in the Note as the “Default Rate.”

Disposition:  Any sale, lease, exchange, assignment, conveyance, transfer,
trade, or other disposition of all or any portion of the Mortgaged Property (or
any interest therein) or all or any part of the legal and beneficial ownership
interest in Grantor, except as may be expressly permitted by this Deed of Trust
or the other Loan Documents.

Environmental Law:  Any federal, state, or local law, statute, ordinance, or
regulation, whether now or hereafter in effect, pertaining to health, industrial
hygiene, or the environmental conditions on, under, or about the Land, including
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980 (“CERCLA”), 42 U.S.C. § 9601 et seq.; Resource, Conservation and Recovery
Act (“RCRA”), 42 U.S.C. § 6901 et seq. as amended by the Superfund Amendments
and Reauthorization Act of 1986 (“SARA”), Pub. L. 99-499, 100 Stat. 1613; the
Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; Emergency Planning and
Community Right to Know Act of 1986, 42 U.S.C. § 1101 et seq.; Clean Water Act
(“CWA”), 33 U.S.C. § 1251 et seq.; Clean Air Act (“CAA”), 42 U.S.C. § 7401 et
seq.; Federal Water Pollution Control Act (“FWPCA”), 33 U.S.C. § 1251 et seq.;
and any corresponding state laws or ordinances including the Texas Water Code
(“TWC”) § 26.001 et seq.; Texas Health & Safety Code (“THSC”) § 361.001 et seq.;
Texas Solid Waste Disposal Act, Tex. Rev. Civ. Stat. Ann. art. 4477-7; and
regulations, rules, guidelines, or standards promulgated pursuant to such laws,
statutes and regulations.

ERISA:  The Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et
seq.

Event of Default:  Any happening or occurrence described in Article VI hereof.

Governmental Authority:  The United States, each state, each county, each city,
and each other political subdivision in which all or any portion of the
Mortgaged Property is located, and each other political subdivision, agency, or
instrumentality exercising jurisdiction over Beneficiary, Grantor or any
Mortgaged Property.

Grantor:  The party or parties, whether one or more, who execute this Deed of
Trust and who are identified as such in the initial paragraph of this Deed of
Trust, as well as the successors, assigns, heirs and legal representatives of
such party or parties.

Hazardous Substance:  Any substance, product, waste, or other material which is
or becomes listed, regulated, or addressed as being a toxic, hazardous,
polluting, or similarly harmful substance under any Environmental Law,
including:  (i) any substance included within the definition of (A) “hazardous
waste” pursuant to Section 1004 of RCRA, (B) “hazardous substance” pursuant to
Section 101 of CERCLA, (C) “regulated substance” pursuant to Section 26.342(11)
of TWC, (D) “hazardous substance” pursuant to Section 361.003(11) of THSC,
(E) “waste” pursuant to Section 30.003(b) of TWC , or (F) “pollutant” pursuant
to Section 26.001(13) of TWC; (ii) asbestos or asbestos-containing materials in
any form that is or could become

3


--------------------------------------------------------------------------------




friable; (iii) polychlorinated biphenyls; (iv) petroleum products;
(v) underground or above-ground storage tanks, whether empty, filled or
partially filled with any substance; (vi) any radioactive materials, urea
formaldehyde foam insulation or radon; and (vii) any other chemical, material or
substance now or in the future defined as a “hazardous substance,” “hazardous
material,” “hazardous waste,” “toxic substance,” “toxic pollutant,”
“contaminant,” or “pollutant” within the meaning of any Environmental Law.

Impositions:  (i) All real estate and personal property taxes, charges,
assessments, standby fees, excises, and levies and any interest, costs, or
penalties with respect thereto, general and special, ordinary and extraordinary,
foreseen and unforeseen, of any kind and nature whatsoever which at any time
prior to or after the execution hereof may be assessed, levied, or imposed upon
the Mortgaged Property or the ownership, use, occupancy, or enjoyment thereof,
or any portion thereof, or the sidewalks, streets, or alleyways adjacent
thereto; (ii) any charges, fees, license payments, or other sums payable for or
under any easement, license, or agreement maintained for the benefit of the
Mortgaged Property; (iii) water, gas, sewer, electricity, and other utility
charges and fees relating to the Mortgaged Property; and (iv) assessments and
charges arising under any subdivision, condominium, planned unit development, or
other declarations, restrictions, regimes, or agreements affecting the Mortgaged
Property.

Indebtedness:  (i) The principal of, interest on, or other sums evidenced by the
Notes or the Loan Documents; (ii) any other amounts, payments, or premiums
payable under the Loan Documents; (iii) such additional or future sums (whether
or not obligatory), with interest thereon, as may hereafter be borrowed or
advanced from Beneficiary by or to the then record owner of the Mortgaged
Property, when evidenced by a promissory note which, by its terms, is secured
hereby (it being contemplated by Grantor and Beneficiary that such future
indebtedness may be incurred); (iv) any and all other indebtedness, obligations,
and liabilities of any kind or character of Grantor to Beneficiary, now or
hereafter existing, absolute or contingent, due or not due, arising by operation
of law or otherwise, or direct or indirect, primary or secondary, joint,
several, joint and several, fixed or contingent, secured or unsecured by
additional or different security or securities, voluntarily or involuntarily
incurred, known or unknown, or originally payable to Beneficiary or to a third
party and subsequently acquired by Beneficiary.

Land:  All that certain real property or interest therein more particularly
described in Exhibit “A”, which is attached hereto and incorporated herein by
this reference, together with all right, title, interest, and privileges of
Grantor in and to (i) all streets, ways, roads, alleys, easements,
rights-of-way, licenses, rights of ingress and egress, vehicle parking rights
and public places, existing or proposed, abutting, adjacent, used in connection
with or pertaining to such real property or the improvements thereon; (ii) any
strips or gores of real property between such real property and abutting or
adjacent properties; (iii) all water and water rights, timber and crops
pertaining to such real estate; and (iv) all appurtenances and all reversions
and remainders in or to such real property.

Legal Requirements:  (i) Any and all present and future judicial decisions,
statutes (including Architectural Barrier Laws and Environmental Laws), rulings,
rules, regulations, permits, certificates, or ordinances of any Governmental
Authority in any way applicable to Grantor, any Constituent Party or the
Mortgaged Property, including the ownership, use, occupancy, possession,
operation, maintenance, alteration, repair, or reconstruction thereof, (ii) any
and all covenants, conditions, and restrictions contained in any deeds, other
forms of conveyance, or in any other instruments of any nature that relate in
any way or are applicable to

4


--------------------------------------------------------------------------------




the Mortgaged Property or the ownership, use, or occupancy thereof,
(iii) Grantor’s presently or subsequently effective bylaws and articles of
incorporation, operating agreement and articles of organization or partnership,
limited partnership, joint venture, trust, or other form of business association
agreement, (iv) any and all Contracts, and (v) any and all leases other than
those described in (iv) above and other contracts (written or oral) other than
those described in (vi) above of any nature that relate in any way to the
Mortgaged Property and to which Grantor may be bound, including any lease or
other contract pursuant to which Grantor is granted a possessory interest in and
to the Land.

Loan Documents:  The Note and  this Deed of Trust and all other instruments,
documents or other writings now or hereafter evidencing, governing, securing,
guaranteeing or otherwise relating to or executed pursuant to or in connection
with any of the Indebtedness or any Loan Document, whether executed and
delivered prior to, concurrently with or subsequent to this Deed of Trust, as
such documents may have been or may hereafter be amended from time to time.

Maximum Lawful Rate:  The maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Beneficiary in
accordance with the applicable laws of the State of Texas (or applicable United
States federal law to the extent that it permits Beneficiary to contract for,
charge, take, receive or reserve a greater amount of interest than under Texas
law), taking into account all Charges (as herein defined) made in connection
with the transaction evidenced by the Note and the other Loan Documents. To the
extent that Beneficiary is relying on Chapter 303 of the Texas Finance Code to
determine the Maximum Lawful Rate payable on the Note and/or any other portion
of the Indebtedness, Beneficiary will utilize the weekly ceiling from time to
time in effect as provided in such Chapter 303. To the extent United States
federal law permits Beneficiary to contract for, charge, take, receive or
reserve a greater amount of interest than under Texas law, Beneficiary will rely
on United States federal law instead of such Chapter 303 for the purpose of
determining the Maximum Lawful Rate. Additionally, to the extent permitted by
applicable law now or hereafter in effect, Beneficiary may, at its option and
from time to time, utilize any other method of establishing the Maximum Lawful
Rate under such Chapter 303 or under other applicable law by giving notice, if
required, to Grantor as provided by applicable law.

Minerals:  All substances in, on, under, or above the Land which are now, or may
become in the future, intrinsically valuable (that is, valuable in themselves)
and which now or in the future may be enjoyed through extraction or removal from
the Land, including without limitation, oil, gas, and all other hydrocarbons,
coal, lignite, carbon dioxide and all other nonhydrocarbon gases, uranium and
all other radioactive substances, and gold, silver, copper, iron and all other
metallic substances or ores.

Mortgaged Property:  The Land, Minerals, Contracts, and any interest of Grantor
now owned or hereafter acquired in and to the Land, Minerals, Contracts,
together with any and all other security and collateral of any nature
whatsoever, now or hereafter given for the repayment of the Indebtedness or the
performance and discharge of the Obligations. The term “Mortgaged Property” is
expressly defined as meaning all or, where the context permits or requires, any
portion of the foregoing items in this definition and all or, where the context
permits or requires, any interest therein.

Note (individually and/or collectively, as the context may require):  That
certain Promissory Note of even date herewith, incorporated herein by this
reference, executed by W&G

5


--------------------------------------------------------------------------------




Partnership, Ltd. and payable to the order of Beneficiary in the stated
principal amount of $3,000,000.00, and any and all renewals, modifications,
amendments, rearrangements, consolidations, reinstatements, enlargements,
increases or extensions of such promissory note or notes given in renewal,
substitution or replacement therefor. The Note shall mature on June     , 2013
unless renewed or extended in accordance with the express terms of the Loan
Documents or unless the maturity shall be accelerated for any reason.

Obligations:  Any and all of the covenants, conditions, warranties,
representations, and other obligations (other than to repay the Indebtedness)
made or undertaken by Grantor or any other person or party to the Loan Documents
to Beneficiary, Trustee, or others as set forth in the Loan Documents, and in
any deed, lease, sublease, or other form of conveyance, or any other agreement
pursuant to which Grantor is granted a possessory interest in the Land.

Permitted Exceptions:  All matters shown on Schedule B of the Mortgagee Policy
of Title Insurance issued in Beneficiary’s name insuring the lien of this Deed
of Trust

Release:  The terms “release,” “removal,” “environment,” and “disposal” shall
have the meanings given such terms in CERCLA, and the term “disposal” shall also
have the meaning given it in RCRA; provided that in the event either CERCLA or
RCRA is amended so as to broaden the meaning of any term defined thereby, such
broader meaning shall apply subsequent to the effective date of such amendment,
and provided further that to the extent the laws of the State of Texas establish
a meaning for “release,” “removal,” “environment,” or “disposal,” which is
broader than that specified in either CERCLA and RCRA, such broader meaning
shall apply.

Remedial Work:  Any investigation, site monitoring, containment, cleanup,
removal, restoration, or other work of any kind or nature reasonably necessary
in the sole opinion of Beneficiary under any applicable Environmental Law or
desirable in connection with the current or future presence, suspected presence,
release, or suspected release of a Hazardous Substance in or into the air, soil,
ground water, surface water, or soil vapor at, on, about, under, or within the
Mortgaged Property, or any part thereof. The parties contemplate that any
Remedial Work will result in decontamination of the Mortgaged Property to permit
any future use of the Property, including as residential property, and shall not
comprise any restrictions or conditions in connection with future development of
the Mortgaged Property.

Subordinate Mortgage:  Any mortgage, deed of trust, pledge, lien (statutory,
constitutional, or contractual), security interest, encumbrance or charge, or
conditional sale or other title retention agreement, covering all or any portion
of the Mortgaged Property, the lien of which is subordinate and inferior to the
lien of this Deed of Trust.

Tax Code:  The U.S. Internal Revenue Code of 1986, as amended, any and all U.S.
Department of Treasury Regulations issued pursuant thereto in temporary or final
form, and any and all federal, state, county, municipal and city rules and
rulings, notices, requirements, statutes, regulations or laws governing or
relating to taxes and/or taxation, and any and all successor statutes thereof.

Trustee:  The individual described as Trustee in the initial paragraph of this
Deed of Trust.

6


--------------------------------------------------------------------------------





1.2           ADDITIONAL DEFINITIONS AND GENERAL USAGE. UNLESS THE CONTEXT
CLEARLY INDICATES A CONTRARY INTENT OR UNLESS OTHERWISE SPECIFICALLY PROVIDED
FOR IN THIS DEED OF TRUST, THE FOLLOWING SHALL GOVERN:


(A)           “HEREOF,” “HEREBY,” “HERETO,” “HEREUNDER,” “HEREWITH,” AND SIMILAR
TERMS MEAN OF, BY, TO, UNDER AND WITH RESPECT TO, THIS DEED OF TRUST OR TO THE
OTHER DOCUMENTS OR MATTERS BEING REFERENCED.


(B)           “HERETOFORE” MEANS BEFORE, “HEREAFTER” MEANS AFTER, AND “HEREWITH”
MEANS CONCURRENTLY WITH, THE DATE OF THIS DEED OF TRUST.


(C)           “INCLUDING” MEANS INCLUDING, WITHOUT LIMITATION.


(D)           “PERSON” INCLUDES A NATURAL PERSON, CORPORATION, LIMITED LIABILITY
COMPANY, PARTNERSHIP, TRUST, UNINCORPORATED ASSOCIATION, GOVERNMENT,
GOVERNMENTAL AUTHORITY AND ANY OTHER ENTITY.


(E)           THE PHRASE “ATTORNEYS FEES” AND “LEGAL FEES” INCLUDE ANY AND ALL
COUNSEL, ATTORNEY, PARALEGAL AND LAW CLERK FEES AND DISBURSEMENTS, INCLUDING AT
THE PRE-TRIAL, TRIAL AND APPELLATE LEVELS INCURRED OR PAID BY BENEFICIARY OR
TRUSTEE IN PROTECTING BENEFICIARY’S INTEREST IN THE MORTGAGED PROPERTY OR
ENFORCING ITS RIGHTS HEREUNDER, WHETHER WITH RESPECT TO RETAINED FIRMS, THE
REIMBURSEMENT FOR THE EXPENSES OF IN-HOUSE STAFF OR OTHERWISE.


(F)            ALL PRONOUNS, WHETHER IN MASCULINE, FEMININE OR NEUTER FORM,
SHALL BE DEEMED TO REFER TO THE OBJECT OF SUCH PRONOUN WHETHER SAME IS
MASCULINE, FEMININE OR NEUTER IN GENDER, AS THE CONTEXT MAY SUGGEST OR REQUIRE.


(G)           ALL TERMS USED HEREIN, WHETHER OR NOT DEFINED IN SECTION 1.1
HEREOF, AND WHETHER USED IN SINGULAR OR PLURAL FORM, SHALL BE DEEMED TO REFER TO
THE OBJECT OF SUCH TERM WHETHER SUCH IS SINGULAR OR PLURAL IN NATURE, AS THE
CONTEXT MAY SUGGEST OR REQUIRE.


(H)           REFERENCES TO “LEGAL REQUIREMENTS,” “ENVIRONMENTAL LAWS,” “DEBTOR
RELEASE LAWS,” “APPLICABLE LAW,” ANY OTHER SPECIFICALLY NAMED LAW AND ANY OTHER
SIMILAR TERMS ALSO REFER TO SUCH LAWS AND ITEMS AS NOW OR HEREAFTER AMENDED OR
MODIFIED.

ARTICLE II

GRANT


2.1           GRANT. TO SECURE THE FULL AND TIMELY PAYMENT OF THE INDEBTEDNESS
AND THE FULL AND TIMELY PERFORMANCE AND DISCHARGE OF THE OBLIGATIONS, GRANTOR
HAS GRANTED, BARGAINED, SOLD AND CONVEYED, AND BY THESE PRESENTS DOES GRANT,
BARGAIN, SELL AND CONVEY, UNTO TRUSTEE, IN TRUST, THE MORTGAGED PROPERTY,
SUBJECT, HOWEVER, TO THE PERMITTED EXCEPTIONS, TO HAVE AND TO HOLD THE MORTGAGED
PROPERTY UNTO TRUSTEE, FOREVER, AND GRANTOR DOES HEREBY BIND ITSELF, ITS
SUCCESSORS, AND ASSIGNS TO WARRANT AND FOREVER DEFEND THE TITLE TO THE MORTGAGED
PROPERTY UNTO TRUSTEE AGAINST EVERY PERSON WHOMSOEVER LAWFULLY CLAIMING OR TO
CLAIM THE SAME OR ANY PART THEREOF. IF GRANTOR SHALL PAY (OR CAUSE TO BE PAID)
THE INDEBTEDNESS AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE AND SHALL
FULLY PERFORM AND DISCHARGE (OR CAUSE TO BE FULLY PERFORMED AND DISCHARGED) THE
OBLIGATIONS ON OR BEFORE THE DATE THE SAME ARE TO BE PERFORMED AND DISCHARGED,
THEN THE LIENS, SECURITY INTERESTS, ESTATES, AND

7


--------------------------------------------------------------------------------





RIGHTS GRANTED BY THE LOAN DOCUMENTS SHALL TERMINATE, IN ACCORDANCE WITH THE
PROVISIONS HEREOF, OTHERWISE THE SAME SHALL REMAIN IN FULL FORCE AND EFFECT. A
CERTIFICATE OR OTHER WRITTEN STATEMENT EXECUTED ON BEHALF OF TRUSTEE OR
BENEFICIARY CONFIRMING THAT THE INDEBTEDNESS HAS NOT BEEN FULLY PAID OR THE
OBLIGATIONS HAVE NOT BEEN FULLY PERFORMED OR DISCHARGED SHALL BE SUFFICIENT
EVIDENCE THEREOF FOR THE PURPOSE OF RELIANCE BY THIRD PARTIES ON SUCH FACT.


2.2           FUTURE INDEBTEDNESS. IT IS SPECIFICALLY CONTEMPLATED BY GRANTOR
AND BENEFICIARY THAT THE INDEBTEDNESS SECURED HEREBY MAY BE INCREASED AND
REARRANGED BY SUBSEQUENT AMENDMENTS, RESTATEMENTS, SUPPLEMENTS AND OTHER
MODIFICATIONS AND ADDITIONS TO THE LOAN DOCUMENTS AND THAT ADDITIONAL PROMISSORY
NOTES AND LOAN AGREEMENTS MAY BE ISSUED AND ENTERED INTO IN CONNECTION
THEREWITH. GRANTOR AND EACH PERSON WHO, AT ANY TIME, MAY CLAIM AN INTEREST IN OR
LIEN OR ENCUMBRANCE AGAINST ALL OR ANY PORTION OF THE MORTGAGED PROPERTY AGREE
THAT ALL INDEBTEDNESS SHALL BE SECURED BY THIS DEED OF TRUST WITH THE SAME
PRIORITY AS IF ALL HAD BEEN ADVANCED, HAD ARISEN OR HAD BECOME OWING OR
PERFORMABLE ON THE DATE OF THIS DEED OF TRUST. THIS DEED OF TRUST SHALL REMAIN
IN FULL FORCE AND EFFECT AS TO ALL FUTURE INDEBTEDNESS AND TO ALL SUBSEQUENT
ADVANCES OR SUBSEQUENTLY ARISING PORTIONS OF THE INDEBTEDNESS WITHOUT LOSS OF
PRIORITY UNTIL (A) THE INDEBTEDNESS IS FULLY AND FINALLY PAID, PERFORMED AND
SATISFIED, AND (B) ALL AGREEMENTS AND OBLIGATIONS, IF ANY, OF BENEFICIARY FOR
FURTHER ADVANCES OR FOR THE EXTENSION OF ADDITIONAL CREDIT HAVE BEEN TERMINATED
(INCLUDING, WITHOUT LIMITATION, ANY LOANS MADE BY BENEFICIARY TO GRANTOR EVEN IF
ADVANCES OR LOANS THEREUNDER SHALL BE OPTIONAL OR NON-OBLIGATORY), AND (C) THIS
DEED OF TRUST HAS BEEN RELEASED OF RECORD BY BENEFICIARY.

ARTICLE III
WARRANTIES AND REPRESENTATIONS

Grantor hereby unconditionally warrants and represents to Beneficiary, as of the
date hereof and at all times during the term of this Deed of Trust, as follows:


3.1           ORGANIZATION AND POWER. GRANTOR AND EACH CONSTITUENT PARTY THAT IS
NOT A NATURAL PERSON (A) IS DULY INCORPORATED OR DULY ORGANIZED WITH A LEGAL
STATUS SEPARATE FROM ITS AFFILIATES, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE STATE OF ITS FORMATION OR EXISTENCE, AND HAS COMPLIED WITH ALL
CONDITIONS PREREQUISITE TO ITS DOING BUSINESS IN THE STATE IN WHICH THE LAND IS
LOCATED, AND (B) HAS ALL REQUISITE POWER AND ALL GOVERNMENTAL CERTIFICATES OF
AUTHORITY, LICENSES, PERMITS, QUALIFICATIONS, AND DOCUMENTATION TO OWN, LEASE,
AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW BEING, AND AS
PROPOSED TO BE, CONDUCTED.


3.2           VALIDITY OF LOAN DOCUMENTS. THE EXECUTION, DELIVERY, AND
PERFORMANCE BY GRANTOR, AND BY EACH CONSTITUENT PARTY ON BEHALF OF GRANTOR, OF
AND UNDER THE LOAN DOCUMENTS (A) ARE WITHIN GRANTOR’S AND EACH CONSTITUENT
PARTY’S POWERS AND HAVE BEEN DULY AUTHORIZED BY GRANTOR’S AND EACH CONSTITUENT
PARTY’S BOARD OF DIRECTORS, SHAREHOLDERS, PARTNERS, MEMBERS, MANAGERS,
VENTURERS, TRUSTEES, OR OTHER NECESSARY PARTIES, AS THE CASE MAY BE, AND ALL
OTHER REQUISITE ACTION FOR SUCH AUTHORIZATION HAS BEEN TAKEN, (B) HAVE RECEIVED
ANY AND ALL REQUISITE PRIOR APPROVALS OF GOVERNMENTAL AUTHORITIES IN ORDER TO BE
LEGALLY BINDING AND ENFORCEABLE IN ACCORDANCE WITH THE TERMS THEREOF, AND
(C) WILL NOT VIOLATE, BE IN CONFLICT WITH, RESULT IN A BREACH OF, OR CONSTITUTE
(WITH DUE NOTICE OR LAPSE OF TIME, OR BOTH) A DEFAULT UNDER OR VIOLATION OF ANY
LEGAL REQUIREMENT OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE,
OR ENCUMBRANCE OF ANY NATURE WHATSOEVER UPON ANY OF GRANTOR’S PROPERTY OR
ASSETS, EXCEPT AS CONTEMPLATED BY THE PROVISIONS OF THE LOAN DOCUMENTS. THE LOAN
DOCUMENTS CONSTITUTE THE LEGAL, VALID, AND BINDING OBLIGATIONS OF GRANTOR
ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.

8


--------------------------------------------------------------------------------





3.3           TITLE AND LIEN. GRANTOR HAS GOOD AND INDEFEASIBLE TITLE TO THE
LAND, EXCEPT THE PERMITTED EXCEPTIONS. THIS DEED OF TRUST CONSTITUTES A VALID,
SUBSISTING FIRST LIEN ON THE LAND; A VALID, SUBSISTING FIRST PRIORITY SECURITY
INTEREST IN AND TO THE CONTRACTS; ALL IN ACCORDANCE WITH THE TERMS HEREOF, AND
ALL SUBJECT TO THE PERMITTED EXCEPTIONS.


3.4           BUSINESS PURPOSES. THE LOAN EVIDENCED BY THE NOTE IS SOLELY FOR
THE PURPOSE OF CARRYING ON OR ACQUIRING A BUSINESS OF GRANTOR, AND IS NOT FOR
PERSONAL, FAMILY, HOUSEHOLD, OR AGRICULTURAL PURPOSES. THE MORTGAGED PROPERTY
FORMS NO PART OF ANY PROPERTY OWNED, USED OR CLAIMED BY GRANTOR AS A RESIDENCE
OR BUSINESS HOMESTEAD AND IS NOT EXEMPT FROM FORCED SALE UNDER THE LAWS OF THE
STATE IN WHICH THE MORTGAGED PROPERTY IS LOCATED. GRANTOR HEREBY DISCLAIMS AND
RENOUNCES EACH AND EVERY CLAIM TO ALL OR ANY PORTION OF THE MORTGAGED PROPERTY
AS A HOMESTEAD.


3.5           TAXES. GRANTOR AND EACH CONSTITUENT PARTY HAVE FILED ALL FEDERAL,
STATE, COUNTY, MUNICIPAL, AND CITY INCOME AND OTHER TAX RETURNS REQUIRED TO HAVE
BEEN FILED BY THEM (INCLUDING, THOSE REQUIRED UNDER THE TAX CODE) AND HAVE PAID
ALL TAXES AND RELATED LIABILITIES WHICH HAVE BECOME DUE PURSUANT TO SUCH RETURNS
OR PURSUANT TO ANY ASSESSMENTS RECEIVED BY THEM. NEITHER GRANTOR NOR ANY
CONSTITUENT PARTY KNOWS OF ANY BASIS FOR ANY ADDITIONAL ASSESSMENT IN RESPECT OF
ANY SUCH TAXES AND RELATED LIABILITIES. GRANTOR AND EACH CONSTITUENT PARTY
BELIEVE THAT THEIR RESPECTIVE TAX RETURNS PROPERLY REFLECT THE INCOME AND TAXES
OF GRANTOR AND EACH CONSTITUENT PARTY FOR THE PERIODS COVERED THEREBY, SUBJECT
ONLY TO REASONABLE ADJUSTMENTS REQUIRED BY THE INTERNAL REVENUE SERVICE OR OTHER
APPLICABLE TAX AUTHORITY UPON AUDIT.


3.6           MAILING ADDRESS. GRANTOR’S MAILING ADDRESS, AS SET FORTH IN THE
OPENING PARAGRAPH HEREOF OR AS CHANGED PURSUANT TO THE PROVISIONS HEREOF, IS
TRUE AND CORRECT.


3.7           RELATIONSHIP OF GRANTOR AND BENEFICIARY. NOTWITHSTANDING ANY PRIOR
BUSINESS OR PERSONAL RELATIONSHIP BETWEEN GRANTOR AND BENEFICIARY, OR ANY
OFFICER, DIRECTOR OR EMPLOYEE OF BENEFICIARY, THE RELATIONSHIP BETWEEN GRANTOR
AND BENEFICIARY IS SOLELY THAT OF DEBTOR AND CREDITOR, BENEFICIARY HAS NO
FIDUCIARY OR OTHER SPECIAL RELATIONSHIP WITH GRANTOR, GRANTOR AND BENEFICIARY
ARE NOT PARTNERS OR JOINT VENTURERS, AND NO TERM OR CONDITION OF ANY OF THE LOAN
DOCUMENTS SHALL BE CONSTRUED SO AS TO DEEM THE RELATIONSHIP BETWEEN GRANTOR AND
BENEFICIARY TO BE OTHER THAN THAT OF DEBTOR AND CREDITOR.


3.8           NO RELIANCE ON BENEFICIARY. GRANTOR IS EXPERIENCED IN THE
OWNERSHIP AND OPERATION OF PROPERTIES SIMILAR TO THE MORTGAGED PROPERTY, AND
GRANTOR AND BENEFICIARY HAVE AND ARE RELYING SOLELY UPON GRANTOR’S EXPERTISE AND
BUSINESS PLAN IN CONNECTION WITH THE OWNERSHIP AND OPERATION OF THE MORTGAGED
PROPERTY. GRANTOR IS NOT RELYING ON BENEFICIARY’S EXPERTISE OR BUSINESS ACUMEN
IN CONNECTION WITH THE MORTGAGED PROPERTY.


3.9           ENVIRONMENTAL AND HAZARDOUS SUBSTANCES. THE FOLLOWING
REPRESENTATIONS AND WARRANTIES OF GRANTOR ARE MADE WITHOUT REGARD TO WHETHER
BENEFICIARY HAS, OR HEREAFTER OBTAINS, ANY KNOWLEDGE OR REPORT OF THE
ENVIRONMENTAL CONDITION OF THE MORTGAGED PROPERTY. TO THE BEST KNOWLEDGE,
INFORMATION AND BELIEF OF GRANTOR:


(A)           THE MORTGAGED PROPERTY AND THE OPERATIONS CONDUCTED THEREON DO NOT
VIOLATE ANY APPLICABLE LAW, STATUTE, ORDINANCE, RULE, REGULATION, ORDER, OR
DETERMINATION OF ANY GOVERNMENTAL AUTHORITY OR ANY RESTRICTIVE COVENANT OR DEED
RESTRICTION (RECORDED OR OTHERWISE), INCLUDING WITHOUT LIMITATION ALL APPLICABLE
ZONING ORDINANCES AND BUILDING CODES, FLOOD DISASTER LAWS AND ENVIRONMENTAL
LAWS.

9


--------------------------------------------------------------------------------





(B)           WITHOUT LIMITATION OF SUBSECTION (A) IMMEDIATELY PRECEDING, THE
MORTGAGED PROPERTY AND OPERATIONS CONDUCTED THEREON BY THE CURRENT OWNER OR
OPERATOR OF SUCH MORTGAGED PROPERTY, ARE NOT IN VIOLATION OF OR SUBJECT TO ANY
EXISTING, PENDING, OR THREATENED ACTION, SUIT, INVESTIGATION, INQUIRY, OR
PROCEEDING BY ANY GOVERNMENTAL OR NONGOVERNMENTAL ENTITY OR PERSON OR TO ANY
REMEDIAL OBLIGATIONS UNDER ANY ENVIRONMENTAL LAW.


(C)           ALL NOTICES, PERMITS, LICENSES, OR SIMILAR AUTHORIZATIONS, IF ANY,
REQUIRED TO BE OBTAINED OR FILED IN CONNECTION WITH THE OWNERSHIP, OPERATION, OR
USE OF THE MORTGAGED PROPERTY, INCLUDING, THE PAST OR PRESENT GENERATION,
TREATMENT, STORAGE, DISPOSAL, OR RELEASE OF A HAZARDOUS SUBSTANCE INTO THE
ENVIRONMENT, HAVE BEEN DULY OBTAINED OR FILED.


(D)           THE MORTGAGED PROPERTY DOES NOT CONTAIN ANY HAZARDOUS SUBSTANCE.


(E)           GRANTOR HAS TAKEN ALL STEPS NECESSARY TO DETERMINE AND HAS
DETERMINED THAT NO HAZARDOUS SUBSTANCES HAVE BEEN GENERATED, TREATED, PLACED,
HELD, LOCATED, OR OTHERWISE RELEASED ON, UNDER, FROM, OR ABOUT THE MORTGAGED
PROPERTY.


(F)            GRANTOR HAS NOT UNDERTAKEN, PERMITTED, AUTHORIZED, OR SUFFERED
AND WILL NOT UNDERTAKE, PERMIT, AUTHORIZE, OR SUFFER THE PRESENCE, USE,
MANUFACTURE, HANDLING, GENERATION, TRANSPORTATION, STORAGE, TREATMENT,
DISCHARGE, RELEASE, BURIAL, OR DISPOSAL ON, IN, UNDER, FROM OR ABOUT THE
MORTGAGED PROPERTY OF ANY HAZARDOUS SUBSTANCE OR THE TRANSPORTATION TO OR FROM
THE MORTGAGED PROPERTY OF ANY HAZARDOUS SUBSTANCE.


(G)           THERE IS NO PENDING OR THREATENED LITIGATION, PROCEEDINGS, OR
INVESTIGATIONS BEFORE OR BY ANY ADMINISTRATIVE AGENCY IN WHICH ANY PERSON OR
ENTITY ALLEGES OR IS INVESTIGATING ANY ALLEGED PRESENCE, RELEASE, THREAT OF
RELEASE, PLACEMENT ON, IN, UNDER, FROM OR ABOUT THE MORTGAGED PROPERTY, OR THE
MANUFACTURE, HANDLING, GENERATION, TRANSPORTATION, STORAGE, TREATMENT,
DISCHARGE, BURIAL, OR DISPOSAL ON, UNDER, FROM OR ABOUT THE MORTGAGED PROPERTY,
OR THE TRANSPORTATION TO OR FROM THE MORTGAGED PROPERTY, OF ANY HAZARDOUS
SUBSTANCE.


(H)           GRANTOR HAS NOT RECEIVED ANY NOTICE, AND HAS NO ACTUAL OR
CONSTRUCTIVE KNOWLEDGE, THAT ANY GOVERNMENTAL AUTHORITY OR ANY EMPLOYEE OR AGENT
THEREOF HAS DETERMINED, OR THREATENS TO DETERMINE, OR IS INVESTIGATING ANY
ALLEGATION THAT THERE IS A PRESENCE, RELEASE, THREAT OF RELEASE, PLACEMENT ON,
IN, UNDER, FROM OR ABOUT THE MORTGAGED PROPERTY, OR THE USE, MANUFACTURE,
HANDLING, GENERATION, TRANSPORTATION, STORAGE, TREATMENT, DISCHARGE, BURIAL, OR
DISPOSAL ON, IN, UNDER, FROM OR ABOUT THE MORTGAGED PROPERTY, OR THE
TRANSPORTATION TO OR FROM THE MORTGAGED PROPERTY, OF ANY HAZARDOUS SUBSTANCE.


(I)            THERE HAVE BEEN NO COMMUNICATIONS OR AGREEMENTS WITH ANY
GOVERNMENTAL AUTHORITY OR ANY PRIVATE ENTITY, INCLUDING, BUT NOT LIMITED TO, ANY
PRIOR OWNERS OR OPERATORS OF THE MORTGAGED PROPERTY, RELATING IN ANY WAY TO THE
PRESENCE, RELEASE, THREAT OF RELEASE, PLACEMENT ON, UNDER OR ABOUT THE MORTGAGED
PROPERTY, OR THE USE, MANUFACTURE, HANDLING, GENERATION, TRANSPORTATION,
STORAGE, TREATMENT, DISCHARGE, BURIAL, OR DISPOSAL ON, IN, UNDER OR ABOUT THE
MORTGAGED PROPERTY, OR THE TRANSPORTATION TO OR FROM THE MORTGAGED PROPERTY, OF
ANY HAZARDOUS SUBSTANCE.


(J)            NEITHER GRANTOR NOR, TO THE BEST KNOWLEDGE, INFORMATION AND
BELIEF OF GRANTOR, ANY OTHER PERSON, INCLUDING, BUT NOT LIMITED TO, ANY
PREDECESSOR OWNER, TENANT, LICENSEE, OCCUPANT, USER, OR OPERATOR OF ALL OR ANY
PORTION OF THE MORTGAGED PROPERTY, HAS EVER CAUSED, PERMITTED,

10


--------------------------------------------------------------------------------





AUTHORIZED OR SUFFERED, AND GRANTOR WILL NOT CAUSE, PERMIT, AUTHORIZE, OR
SUFFER, ANY HAZARDOUS SUBSTANCE TO BE PLACED, HELD, LOCATED, OR DISPOSED OF, ON,
IN, UNDER OR ABOUT ANY OTHER REAL PROPERTY, ALL OR ANY PORTION OF WHICH IS
LEGALLY OR BENEFICIALLY OWNED (OR ANY INTEREST OR ESTATE THEREIN WHICH IS OWNED)
BY GRANTOR IN ANY JURISDICTION NOW OR HEREAFTER HAVING IN EFFECT A SO-CALLED
“SUPERLIEN” LAW OR ORDINANCE OR ANY PART THEREOF, THE EFFECT OF WHICH LAW OR
ORDINANCE WOULD BE TO CREATE A LIEN ON THE MORTGAGED PROPERTY TO SECURE ANY
OBLIGATION IN CONNECTION WITH THE “SUPERLIEN” LAW OF SUCH OTHER JURISDICTION.


(K)           GRANTOR HAS BEEN ISSUED ALL REQUIRED FEDERAL, STATE, AND LOCAL
LICENSES, CERTIFICATES, OR PERMITS RELATING TO, AND GRANTOR AND ITS FACILITIES,
BUSINESS ASSETS, PROPERTY, LEASEHOLDS, AND EQUIPMENT ARE IN COMPLIANCE IN ALL
RESPECTS WITH ALL APPLICABLE FEDERAL, STATE, AND LOCAL LAWS, RULES, AND
REGULATIONS RELATING TO, AIR EMISSIONS, WATER DISCHARGE, NOISE EMISSIONS, SOLID
OR LIQUID WASTE DISPOSAL, HAZARDOUS WASTE OR MATERIALS, OR OTHER ENVIRONMENTAL,
HEALTH, OR SAFETY MATTERS.


3.10         NO LITIGATION. EXCEPT AS DISCLOSED IN WRITING TO BENEFICIARY, THERE
ARE NO (I) JUDICIAL, ADMINISTRATIVE, MEDIATION OR ARBITRATION ACTIONS, SUITS, OR
PROCEEDINGS, AT LAW OR IN EQUITY, BEFORE ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR PENDING OR THREATENED AGAINST OR AFFECTING GRANTOR OR ANY CONSTITUENT
PARTY OR INVOLVING THE MORTGAGED PROPERTY, (II) OUTSTANDING OR UNPAID JUDGMENTS
AGAINST GRANTOR, ANY CONSTITUENT PARTY, OR THE MORTGAGED PROPERTY, OR
(III) DEFAULTS BY GRANTOR WITH RESPECT TO ANY ORDER, WRIT, INJUNCTION, DECREE,
OR DEMAND OF ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR.


3.11         ERISA. GRANTOR IS NOT AN “EMPLOYEE BENEFIT PLAN,” AS DEFINED IN
SECTION 3(3) OF ERISA, WHICH IS SUBJECT TO TITLE I OF ERISA AND THE ASSETS OF
GRANTOR DO NOT CONSTITUTE “PLAN ASSETS” OF ONE OR MORE SUCH PLANS WITHIN THE
MEANING OF 29 C.F.R. SECTION 2510.3-101 (1998).


3.12         NO BANKRUPTCY. NO BANKRUPTCY OR INSOLVENCY PROCEEDINGS ARE PENDING
OR CONTEMPLATED BY GRANTOR OR, TO THE BEST KNOWLEDGE, INFORMATION AND BELIEF OF
GRANTOR, AGAINST GRANTOR OR BY OR AGAINST ANY ENDORSER, COSIGNER OR GUARANTOR OF
THE NOTE.


3.13         COMPLIANCE WITH LEGAL REQUIREMENTS. TO THE BEST KNOWLEDGE,
INFORMATION AND BELIEF OF GRANTOR, THE LAND AND THE INTENDED USE THEREOF BY
GRANTOR COMPLY WITH ALL LEGAL REQUIREMENTS, INCLUDING, ALL APPLICABLE
RESTRICTIVE COVENANTS, ZONING ORDINANCES, SUBDIVISION AND BUILDING CODES, FLOOD
DISASTER LAWS, APPLICABLE HEALTH AND ENVIRONMENTAL LAWS AND REGULATIONS AND ALL
OTHER ORDINANCES, ORDERS OR REQUIREMENTS ISSUED BY ANY STATE, FEDERAL OR
MUNICIPAL AUTHORITIES HAVING OR CLAIMING JURISDICTION OVER THE MORTGAGED
PROPERTY.


3.14         SEPARATE TAX PARCEL; LEGAL LOT. THE LAND, ARE TAXED SEPARATELY
WITHOUT REGARD TO ANY OTHER REAL PROPERTY AND THE LAND CONSTITUTES A LEGALLY
SUBDIVIDED LOT UNDER ALL APPLICABLE LEGAL REQUIREMENTS (OR, IF NOT SUBDIVIDED,
NO SUBDIVISION OR PLATTING OF THE LAND IS REQUIRED UNDER APPLICABLE LEGAL
REQUIREMENTS), AND FOR ALL PURPOSES MAY BE MORTGAGED, CONVEYED OR OTHERWISE
DEALT WITH AS AN INDEPENDENT PARCEL.

11


--------------------------------------------------------------------------------


ARTICLE IV

AFFIRMATIVE COVENANTS

Grantor hereby unconditionally covenants and agrees with Beneficiary, until the
entire Indebtedness shall have been paid in full and all of the Obligations
shall have been fully performed and discharged as follows:


4.1           PAYMENT AND PERFORMANCE. GRANTOR WILL PAY THE INDEBTEDNESS AS AND
WHEN SPECIFIED IN THE LOAN DOCUMENTS, AND WILL PERFORM AND DISCHARGE ALL OF THE
OBLIGATIONS, IN FULL AND ON OR BEFORE THE DATES THE SAME ARE TO BE PERFORMED.


4.2           EXISTENCE. GRANTOR WILL AND WILL CAUSE EACH CONSTITUENT PARTY TO
PRESERVE AND KEEP IN FULL FORCE AND EFFECT ITS EXISTENCE (SEPARATE AND APART
FROM ITS AFFILIATES), GOOD STANDING, RIGHTS, FRANCHISES, TRADE NAMES, TRADEMARKS
AND OTHER ASSOCIATED GOODWILL WHETHER EXISTING AT COMMON LAW OR AS A FEDERAL OR
STATE REGISTRATION.


4.3           COMPLIANCE WITH LEGAL REQUIREMENTS. GRANTOR WILL PROMPTLY AND
FAITHFULLY COMPLY WITH, CONFORM TO, AND OBEY ALL LEGAL REQUIREMENTS, WHETHER THE
SAME SHALL NECESSITATE STRUCTURAL CHANGES IN, IMPROVEMENTS TO, OR INTERFERE WITH
THE USE OR ENJOYMENT OF, THE MORTGAGED PROPERTY.


4.4           FIRST LIEN STATUS. GRANTOR WILL PROTECT AND PRESERVE THE FIRST
LIEN AND SECURITY INTEREST STATUS OF THIS DEED OF TRUST AND THE OTHER LOAN
DOCUMENTS AND WILL NOT PERMIT TO BE CREATED OR TO EXIST IN RESPECT OF THE
MORTGAGED PROPERTY OR ANY PART THEREOF ANY LIEN OR SECURITY INTEREST ON A PARITY
WITH, SUPERIOR TO, OR INFERIOR TO ANY OF THE LIENS OR SECURITY INTERESTS HEREOF,
EXCEPT FOR THE PERMITTED EXCEPTIONS.


4.5           PAYMENT OF IMPOSITIONS. SUBJECT TO THE APPLICABLE SECTIONS OF THIS
DEED OF TRUST, GRANTOR WILL DULY PAY AND DISCHARGE, OR CAUSE TO BE PAID AND
DISCHARGED, THE IMPOSITIONS NOT LATER THAN THE EARLIER TO OCCUR OF (I) THE DUE
DATE THEREOF, (II) THE DATE ANY FINE, PENALTY, INTEREST, OR COST MAY BE ADDED
THERETO OR IMPOSED, OR (III) THE DATE PRIOR TO ANY DATE ANY LIEN MAY BE FILED
FOR THE NONPAYMENT THEREOF (IF SUCH DATE IS USED TO DETERMINE THE DUE DATE OF
THE RESPECTIVE ITEM), AND GRANTOR SHALL DELIVER TO BENEFICIARY A WRITTEN RECEIPT
EVIDENCING THE PAYMENT OF THE RESPECTIVE IMPOSITION.


4.6           INSURANCE. GRANTOR WILL, AT GRANTOR’S OWN EXPENSE, OBTAIN AND
MAINTAIN AND KEEP IN FULL FORCE AND EFFECT INSURANCE UPON AND RELATING TO THE
MORTGAGED PROPERTY IN SUCH AMOUNTS AND COVERING SUCH RISKS AS SHALL BE REQUESTED
BY AND SATISFACTORY TO BENEFICIARY, FROM TIME TO TIME.


4.7           PAYMENT FOR LABOR AND MATERIALS. SUBJECT TO THE APPLICABLE
PROVISIONS OF THIS DEED OF TRUST, GRANTOR WILL PROMPTLY PAY ALL BILLS FOR LABOR,
MATERIALS, AND SPECIFICALLY FABRICATED MATERIALS INCURRED IN CONNECTION WITH THE
MORTGAGED PROPERTY AND NEVER PERMIT TO EXIST IN RESPECT OF THE MORTGAGED
PROPERTY OR ANY PART THEREOF ANY LIEN OR SECURITY INTEREST, EVEN THOUGH INFERIOR
TO THE LIENS AND SECURITY INTERESTS HEREOF, FOR ANY SUCH BILL, AND IN ANY EVENT
NEVER PERMIT TO BE CREATED OR EXIST IN RESPECT OF THE MORTGAGED PROPERTY OR ANY
PART THEREOF ANY OTHER OR ADDITIONAL LIEN OR SECURITY INTEREST ON A PARITY WITH,
SUPERIOR, OR INFERIOR TO ANY OF THE LIENS OR SECURITY INTERESTS HEREOF, EXCEPT
FOR THE PERMITTED EXCEPTIONS.


4.8           FURTHER ASSURANCES AND CORRECTIONS. FROM TIME TO TIME, AT THE
REQUEST OF BENEFICIARY, GRANTOR WILL (I) PROMPTLY CORRECT ANY DEFECT, ERROR, OR
OMISSION WHICH MAY BE DISCOVERED IN THE CONTENTS OF THIS DEED OF TRUST OR IN ANY
OTHER LOAN DOCUMENT OR IN THE EXECUTION OR ACKNOWLEDGMENT THEREOF; (II)

12


--------------------------------------------------------------------------------





EXECUTE, ACKNOWLEDGE, DELIVER, RECORD AND/OR FILE SUCH FURTHER INSTRUMENTS
(INCLUDING, FURTHER DEEDS OF TRUST, SECURITY AGREEMENTS, FINANCING STATEMENTS,
CONTINUATION STATEMENTS AND ASSIGNMENTS OF RENTS) AND PERFORM SUCH FURTHER ACTS
AND PROVIDE SUCH FURTHER ASSURANCES AS MAY BE NECESSARY, DESIRABLE, OR PROPER,
IN BENEFICIARY’S OPINION, TO CARRY OUT MORE EFFECTIVELY THE PURPOSES OF THIS
DEED OF TRUST AND THE LOAN DOCUMENTS AND TO SUBJECT TO THE ABSOLUTE ASSIGNMENTS,
LIENS AND SECURITY INTERESTS HEREOF AND THEREOF ANY PROPERTY INTENDED BY THE
TERMS HEREOF OR THEREOF TO BE COVERED HEREBY OR THEREBY, INCLUDING WITHOUT
LIMITATION, ANY RENEWALS, ADDITIONS, SUBSTITUTIONS, REPLACEMENTS, OR
APPURTENANCES TO THE MORTGAGED PROPERTY; (III) EXECUTE, ACKNOWLEDGE, DELIVER,
PROCURE, FILE, AND/OR RECORD ANY DOCUMENT OR INSTRUMENT (INCLUDING WITHOUT
LIMITATION, ANY FINANCING STATEMENT) DEEMED ADVISABLE BY BENEFICIARY IN
BENEFICIARY’S SOLE DISCRETION TO PROTECT THE LIENS AND THE SECURITY INTERESTS
HEREIN GRANTED AGAINST THE RIGHTS OR INTERESTS OF THIRD PERSONS; AND (IV) PAY
ALL COSTS CONNECTED WITH ANY OF THE FOREGOING.


4.9           STATEMENT OF UNPAID BALANCE. AT ANY TIME AND FROM TIME TO TIME,
GRANTOR WILL FURNISH PROMPTLY, UPON THE REQUEST OF BENEFICIARY, A WRITTEN
STATEMENT OR AFFIDAVIT, IN FORM SATISFACTORY TO BENEFICIARY, STATING THE UNPAID
BALANCE OF THE INDEBTEDNESS AND THAT THERE ARE NO OFFSETS OR DEFENSES AGAINST
FULL PAYMENT OF THE INDEBTEDNESS AND THE TERMS HEREOF, OR IF THERE ARE ANY SUCH
OFFSETS OR DEFENSES, SPECIFYING THEM.


4.10         EXPENSES. GRANTOR WILL PAY ON DEMAND ALL REASONABLE AND BONA FIDE
OUT-OF-POCKET COSTS, FEES, AND EXPENSES AND OTHER EXPENDITURES, INCLUDING, BUT
NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES AND EXPENSES, PAID OR INCURRED BY
BENEFICIARY OR TRUSTEE TO THIRD PARTIES INCIDENT TO THIS DEED OF TRUST OR ANY
OTHER LOAN DOCUMENT (INCLUDING WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES
AND EXPENSES IN CONNECTION WITH THE NEGOTIATION, PREPARATION, AND EXECUTION
HEREOF AND OF ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT HERETO OR THERETO, ANY
RELEASE HEREOF, ANY CONSENT, APPROVAL OR WAIVER HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT, THE MAKING OF ANY ADVANCE UNDER THE NOTE, AND ANY SUIT TO WHICH
BENEFICIARY OR TRUSTEE IS A PARTY INVOLVING THIS DEED OF TRUST OR THE MORTGAGED
PROPERTY) OR INCIDENT TO THE ENFORCEMENT OF THE INDEBTEDNESS OR THE OBLIGATIONS
OR THE EXERCISE OF ANY RIGHT OR REMEDY OF BENEFICIARY UNDER ANY LOAN DOCUMENT.


4.11         ADDRESS. GRANTOR SHALL GIVE WRITTEN NOTICE TO BENEFICIARY AND
TRUSTEE OF ANY CHANGE OF ADDRESS OF GRANTOR AT LEAST FIVE (5) BUSINESS DAYS
PRIOR TO THE EFFECTIVE DATE OF SUCH CHANGE OF ADDRESS. ABSENT SUCH OFFICIAL
WRITTEN NOTICE OF A CHANGE IN ADDRESS FOR GRANTOR, BENEFICIARY AND TRUSTEE SHALL
BE ENTITLED FOR ALL PURPOSES UNDER THE LOAN DOCUMENTS TO RELY UPON GRANTOR’S
ADDRESS AS SET FORTH IN THE INITIAL PARAGRAPH OF THIS DEED OF TRUST, AS SAME MAY
HAVE BEEN THERETOFORE CHANGED IN ACCORDANCE WITH THE PROVISIONS HEREOF.


4.12         ERISA. IF AND TO THE EXTENT THAT GRANTOR IS OBLIGATED UNDER ANY
PLAN GOVERNED BY OR SUBJECT TO ERISA, GRANTOR SHALL FULLY DISCHARGE AND SATISFY
ALL OF ITS OBLIGATIONS AND FUNDING REQUIREMENTS UNDER SUCH PLAN, ERISA AND THE
TAX CODE. FURTHERMORE, GRANTOR SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ANY
AND ALL APPLICABLE PROVISIONS OF ERISA AND THE TAX CODE AND WILL NOT INCUR OR
PERMIT TO EXIST ANY UNFUNDED LIABILITIES TO THE PENSION BENEFIT GUARANTY
CORPORATION (“PBGC”) OR TO SUCH PLAN UNDER ERISA OR THE TAX CODE. AS SOON AS
POSSIBLE BUT IN ANY EVENT NOT LATER THAN 30 DAYS AFTER GRANTOR KNOWS THAT ANY
EVENT WHICH WOULD CONSTITUTE A REPORTABLE EVENT UNDER § 4043(B) OF TITLE IV OF
ERISA WITH RESPECT TO ANY “EMPLOYEE PLAN” SUBJECT TO ERISA HAS OCCURRED, OR THAT
THE PBGC HAS INSTITUTED OR WILL INSTITUTE PROCEEDINGS UNDER ERISA TO TERMINATE
THAT PLAN, GRANTOR WILL DELIVER TO BENEFICIARY A CERTIFICATE OF A RESPONSIBLE
OFFICER OF GRANTOR SETTING FORTH DETAILS AS TO SUCH REPORTABLE EVENT AND THE
ACTION WHICH GRANTOR OR AN AFFILIATE OF GRANTOR (AS DEFINED UNDER ERISA), AS THE
CASE MAY BE, PROPOSES TO TAKE WITH RESPECT TO SAME, TOGETHER WITH A COPY OF ANY
NOTICE OF SUCH REPORTABLE EVENT THAT MAY BE REQUIRED TO BE FILED WITH THE PBGC,
OR ANY NOTICE DELIVERED BY THE PBGC EVIDENCING ITS INTENT TO INSTITUTE THOSE

13


--------------------------------------------------------------------------------





PROCEEDINGS OR ANY NOTICE TO THE PBGC THAT THE PLAN IS TO BE TERMINATED, AS THE
CASE MAY BE. FOR ALL PURPOSES OF THIS SECTION 4.12, GRANTOR IS DEEMED TO HAVE
ALL KNOWLEDGE OF ALL FACTS ATTRIBUTABLE TO THE PLAN ADMINISTRATOR UNDER ERISA.


4.13         DELIVERY OF CONTRACTS. GRANTOR WILL DELIVER TO BENEFICIARY A TRUE,
CORRECT AND COMPLETE COPY OF EACH CONTRACT PROMPTLY AFTER THE EXECUTION OF SAME
BY ALL PARTIES THERETO. WITHIN TWENTY (20) DAYS AFTER A REQUEST BY BENEFICIARY,
GRANTOR SHALL PREPARE AND DELIVER TO BENEFICIARY A COMPLETE LISTING OF ALL
CONTRACTS, SHOWING DATE, TERM, PARTIES, SUBJECT MATTER, CONCESSIONS, WHETHER ANY
DEFAULTS EXIST, AND OTHER INFORMATION SPECIFIED BY BENEFICIARY, OF OR WITH
RESPECT TO EACH OF SUCH CONTRACTS, TOGETHER WITH A TRUE, CORRECT AND COMPLETE
COPY THEREOF (IF SO REQUESTED BY BENEFICIARY).


4.14         ENVIRONMENTAL AND HAZARDOUS SUBSTANCES. GRANTOR WILL:


(A)           NOT USE, GENERATE, MANUFACTURE, PRODUCE, STORE, RELEASE,
DISCHARGE, TREAT, OR DISPOSE OF ON, IN, UNDER, FROM OR ABOUT THE MORTGAGED
PROPERTY OR TRANSPORT TO OR FROM THE MORTGAGED PROPERTY ANY HAZARDOUS SUBSTANCE
OR ALLOW ANY OTHER PERSON OR ENTITY TO DO SO;


(B)           KEEP AND MAINTAIN THE MORTGAGED PROPERTY IN COMPLIANCE WITH, AND
SHALL NOT CAUSE OR PERMIT THE MORTGAGED PROPERTY TO BE IN VIOLATION OF, ANY
ENVIRONMENTAL LAW;


(C)           ESTABLISH AND MAINTAIN, AT GRANTOR’S SOLE EXPENSE, A SYSTEM TO
ASSURE AND MONITOR CONTINUED COMPLIANCE WITH ENVIRONMENTAL LAWS AND THE
EXCLUSION OF HAZARDOUS SUBSTANCES FROM THE MORTGAGED PROPERTY, BY ANY AND ALL
OWNERS OR OPERATORS OF THE MORTGAGED PROPERTY, WHICH SYSTEM SHALL INCLUDE ANNUAL
REVIEWS OF SUCH COMPLIANCE BY EMPLOYEES OR AGENTS OF GRANTOR WHO ARE FAMILIAR
WITH THE REQUIREMENTS OF THE ENVIRONMENTAL LAWS AND, AT THE REQUEST OF
BENEFICIARY NO MORE THAN ONCE EACH YEAR, A DETAILED REVIEW OF SUCH COMPLIANCE OF
THE ENVIRONMENTAL CONDITION OF THE MORTGAGED PROPERTY (THE “ENVIRONMENTAL
REPORT”) IN SCOPE SATISFACTORY TO BENEFICIARY BY AN ENVIRONMENTAL CONSULTING
FIRM APPROVED IN ADVANCE BY BENEFICIARY; PROVIDED, HOWEVER, THAT IF ANY
ENVIRONMENTAL REPORT INDICATES ANY VIOLATION OF ANY ENVIRONMENTAL LAW OR A NEED
FOR REMEDIAL WORK, SUCH SYSTEM SHALL INCLUDE AT THE REQUEST OF BENEFICIARY A
DETAILED REVIEW OF THE STATUS OF SUCH VIOLATION (A “SUPPLEMENTAL REPORT”) BY
SUCH ENVIRONMENTAL CONSULTANT. GRANTOR SHALL FURNISH AN ENVIRONMENTAL REPORT OR
SUCH SUPPLEMENTAL REPORT TO BENEFICIARY WITHIN SIXTY (60) DAYS AFTER BENEFICIARY
SO REQUESTS, TOGETHER WITH SUCH ADDITIONAL INFORMATION AS BENEFICIARY MAY
REASONABLY REQUEST;


(D)           GIVE PROMPT WRITTEN NOTICES TO BENEFICIARY OF:  (I) ANY PROCEEDING
OR INQUIRY BY ANY GOVERNMENTAL OR NONGOVERNMENTAL ENTITY OR PERSON WITH RESPECT
TO THE PRESENCE OF ANY HAZARDOUS SUBSTANCE ON, IN, UNDER, FROM OR ABOUT THE
MORTGAGED PROPERTY, THE MIGRATION THEREOF FROM OR TO OTHER PROPERTY, THE
DISPOSAL, STORAGE, OR TREATMENT OF ANY HAZARDOUS SUBSTANCE GENERATED OR USED ON,
UNDER OR ABOUT THE MORTGAGED PROPERTY, (II) ALL CLAIMS MADE OR THREATENED BY ANY
THIRD PARTY AGAINST GRANTOR OR THE MORTGAGED PROPERTY OR ANY OTHER OWNER OR
OPERATOR OF THE MORTGAGED PROPERTY RELATING TO ANY LOSS OR INJURY RESULTING FROM
ANY HAZARDOUS SUBSTANCE, AND (III) GRANTOR’S DISCOVERY OF ANY OCCURRENCE OR
CONDITION ON ANY REAL PROPERTY ADJOINING OR IN THE VICINITY OF THE MORTGAGED
PROPERTY THAT COULD CAUSE THE MORTGAGED PROPERTY OR ANY PART THEREOF TO BE
SUBJECT TO ANY INVESTIGATION OR CLEANUP OF THE MORTGAGED PROPERTY PURSUANT TO
ANY ENVIRONMENTAL LAW;


(E)           PERMIT BENEFICIARY TO JOIN AND PARTICIPATE IN, AS A PARTY IF IT SO
ELECTS, ANY LEGAL PROCEEDINGS OR ACTIONS INITIATED WITH RESPECT TO THE MORTGAGED
PROPERTY IN CONNECTION WITH ANY

14


--------------------------------------------------------------------------------





ENVIRONMENTAL LAW OR HAZARDOUS SUBSTANCE, AND GRANTOR SHALL PAY ALL ATTORNEYS’
FEES INCURRED BY BENEFICIARY IN CONNECTION THEREWITH;


(F)            IF ANY REMEDIAL WORK IS REASONABLY NECESSARY OR DESIRABLE IN THE
OPINION OF BENEFICIARY, GRANTOR SHALL COMMENCE AND THEREAFTER DILIGENTLY
PROSECUTE TO COMPLETION ALL SUCH REMEDIAL WORK WITHIN THIRTY (30) DAYS AFTER
WRITTEN DEMAND BY BENEFICIARY FOR PERFORMANCE THEREOF (OR SUCH SHORTER PERIOD OF
TIME AS MAY BE REQUIRED UNDER ANY LEGAL REQUIREMENT). ALL REMEDIAL WORK SHALL BE
PERFORMED BY CONTRACTORS APPROVED IN ADVANCE BY BENEFICIARY, AND UNDER THE
SUPERVISION OF A CONSULTING ENGINEER APPROVED BY BENEFICIARY. ALL COSTS AND
EXPENSES OF SUCH REMEDIAL WORK SHALL BE PAID BY GRANTOR INCLUDING, BENEFICIARY’S
REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN CONNECTION WITH MONITORING OR
REVIEW OF SUCH REMEDIAL WORK. IF GRANTOR SHALL FAIL TO TIMELY COMMENCE, OR CAUSE
TO BE COMMENCED, OR FAIL TO DILIGENTLY PROSECUTE TO COMPLETION, SUCH REMEDIAL
WORK, BENEFICIARY MAY, BUT SHALL NOT BE REQUIRED TO, CAUSE SUCH REMEDIAL WORK TO
BE PERFORMED, AND ALL COSTS AND EXPENSES THEREOF, OR INCURRED IN CONNECTION
THEREWITH, SHALL BECOME PART OF THE INDEBTEDNESS. THE COVENANT CONTAINED IN THIS
SECTION SHALL SURVIVE THE RELEASE OF THE LIEN OF THIS DEED OF TRUST, OR THE
EXTINGUISHMENT OF THE LIEN BY FORECLOSURE OR ACTION IN LIEU THEREOF.

ARTICLE V

NEGATIVE COVENANTS

Grantor hereby unconditionally covenants and agrees with Beneficiary until the
entire Indebtedness shall have been paid in full and all of the Obligations
shall have been fully performed and discharged as follows:


5.1           USE VIOLATIONS. GRANTOR WILL NOT USE, MAINTAIN, OPERATE, OR
OCCUPY, OR ALLOW THE USE, MAINTENANCE, OPERATION, OR OCCUPANCY OF, THE MORTGAGED
PROPERTY IN ANY MANNER WHICH (I) VIOLATES ANY LEGAL REQUIREMENT, (II) MAY BE
DANGEROUS, UNLESS SAFEGUARDED AS REQUIRED BY LAW AND/OR APPROPRIATE INSURANCE,
(III) CONSTITUTES A PUBLIC OR PRIVATE NUISANCE, OR (IV) MAKES VOID, VOIDABLE, OR
CANCELLABLE, OR INCREASES THE PREMIUM OF, ANY INSURANCE THEN IN FORCE WITH
RESPECT THERETO.


5.2           CHANGE IN ZONING. GRANTOR WILL NOT (I) SEEK OR ACQUIESCE IN A
ZONING RECLASSIFICATION, ZONING VARIANCE OR SPECIAL EXCEPTION TO ZONING OF ALL
OR ANY PORTION OF THE MORTGAGED PROPERTY, (II) GRANT OR CONSENT TO ANY EASEMENT,
DEDICATION, PLAT, OR RESTRICTION (OR ALLOW ANY EASEMENT TO BECOME ENFORCEABLE BY
PRESCRIPTION), (III) SEEK OR ACQUIESCE TO ANY IMPOSITION OF ANY ADDITION OF A
LEGAL REQUIREMENT OR ANY AMENDMENT OR MODIFICATION THEREOF, COVERING ALL OR ANY
PORTION OF THE MORTGAGED PROPERTY, WITHOUT BENEFICIARY’S PRIOR WRITTEN CONSENT.


5.3           NO DRILLING. GRANTOR WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT
OF BENEFICIARY, PERMIT ANY DRILLING OR EXPLORATION FOR OR EXTRACTION, REMOVAL,
OR PRODUCTION OF, ANY MINERALS FROM THE SURFACE OR SUBSURFACE OF THE LAND
REGARDLESS OF THE DEPTH THEREOF OR THE METHOD OF MINING OR EXTRACTION THEREOF.


5.4           NO DISPOSITION. GRANTOR WILL NOT MAKE A DISPOSITION WITHOUT
OBTAINING BENEFICIARY’S PRIOR WRITTEN CONSENT TO THE DISPOSITION.
NOTWITHSTANDING THE ABOVE, NOTHING IN THIS DEED OF TRUST SHALL PREVENT THE
TRANSFER OF A LEGAL AND BENEFICIAL OWNERSHIP INTEREST IN THE GRANTOR, SO LONG AS
GRANTOR IS DIRECTLY OR INDIRECTLY CONTROLLED BY CLAYTON W. WILLIAMS, MODESTA S.
WILLIAMS OR A CHILD OF CLAYTON W. WILLIAMS, JR.

15


--------------------------------------------------------------------------------





5.5           NO SUBORDINATE MORTGAGES. GRANTOR WILL NOT CREATE, PLACE, OR
PERMIT TO BE CREATED OR PLACED, OR THROUGH ANY ACT OR FAILURE TO ACT, ACQUIESCE
IN THE PLACING OF, OR ALLOW TO REMAIN ANY SUBORDINATE MORTGAGE REGARDLESS OF
WHETHER SUCH SUBORDINATE MORTGAGE IS EXPRESSLY SUBORDINATE TO THE LIENS OR
SECURITY INTERESTS OF THE LOAN DOCUMENTS WITH RESPECT TO THE MORTGAGED PROPERTY,
OTHER THAN THE PERMITTED EXCEPTIONS.


5.6           ADDITIONAL OBLIGATIONS. GRANTOR SHALL NOT GUARANTEE, ENDORSE OR
OTHERWISE BECOME CONTINGENTLY LIABLE IN CONNECTION WITH ANY OBLIGATIONS OF ANY
OTHER PERSON OR ENTITY, AND SHALL NOT CREATE OR INCUR ANY ADDITIONAL LIABILITY,
WHETHER CONTINGENT OR NON-CONTINGENT, WITH RESPECT TO EITHER GRANTOR OR THE
MORTGAGED PROPERTY, EXCEPT AS SPECIFICALLY ALLOWED OR CONTEMPLATED PURSUANT TO
THE LOAN DOCUMENTS.


5.7           BUSINESS CHANGE. GRANTOR SHALL NOT MAKE OR PERMIT TO OCCUR OR
EXIST A MATERIAL CHANGE IN THE CHARACTER OF ITS BUSINESS ACTIVITIES AS SUCH
EXISTED ON THE DATE HEREOF, WITHOUT BENEFICIARY’S PRIOR WRITTEN CONSENT.

ARTICLE VI

EVENTS OF DEFAULT

The term “Event of Default,” as used herein and in the Loan Documents, shall
mean the occurrence or happening, at any time and from time to time, of any one
or more of the following:


6.1           PAYMENT OF INDEBTEDNESS. GRANTOR SHALL FAIL, REFUSE, OR NEGLECT TO
PAY, IN FULL, ANY INSTALLMENT OR PORTION OF THE INDEBTEDNESS AS AND WHEN THE
SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF STIPULATED IN
THE LOAN DOCUMENTS, UPON ACCELERATION OR OTHERWISE, AND SUCH FAILURE CONTINUES
FOR A PERIOD OF TEN (10) DAYS AFTER THE DATE THE SAME IS DUE; PROVIDED, HOWEVER,
THAT IF SUCH INSTALLMENT OR PORTION OF THE INDEBTEDNESS BECOMES DUE AND PAYABLE
AS A RESULT OF BENEFICIARY’S ACCELERATING THE MATURITY OF THE INDEBTEDNESS IN
ACCORDANCE WITH THE LOAN DOCUMENTS, THE TEN (10) DAY PERIOD FOR PAYMENT SET
FORTH IN THIS SECTION SHALL NOT APPLY TO THE ACCELERATED DUE DATE.


6.2           PERFORMANCE OF OBLIGATIONS. GRANTOR SHALL FAIL, REFUSE OR NEGLECT
OR CAUSE THE FAILURE, REFUSAL, OR NEGLECT TO COMPLY WITH, PERFORM AND DISCHARGE
FULLY AND TIMELY AS AND WHEN REQUIRED ANY OF THE OBLIGATIONS OTHER THAN A
FAILURE, BREACH OR DEFAULT REFERRED TO IN SECTIONS 6.1, 6.3, 6.5, 6.6, 6.8 AND
6.9, (INCLUSIVE) AND SUCH FAILURE, BREACH OR DEFAULT SHALL EITHER NOT BE CURABLE
OR, IF CURABLE, SHALL REMAIN UNCURED FOR A PERIOD OF THIRTY (30) DAYS AFTER THE
EARLIER TO OCCUR OF (I) THE DATE BENEFICIARY (OR TRUSTEE) GIVES WRITTEN NOTICE
THEREOF TO GRANTOR OR (II) THE DATE UPON WHICH GRANTOR HAD ACTUAL KNOWLEDGE OF
THE TERM TO BE PERFORMED; PROVIDED, HOWEVER, THAT IF SUCH FAILURE, BREACH OR
DEFAULT IS CURABLE BUT REQUIRES WORK TO BE PERFORMED, ACTS TO BE DONE OR
CONDITIONS TO BE REMEDIED WHICH, BY THEIR NATURE, CANNOT BE PERFORMED, DONE OR
REMEDIED, AS THE CASE MAY BE, WITHIN SUCH THIRTY (30) DAY PERIOD, NO EVENT OF
DEFAULT SHALL BE DEEMED TO HAVE OCCURRED IF GRANTOR COMMENCES SAME WITHIN SUCH
THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY AND CONTINUOUSLY PROSECUTES THE
SAME TO COMPLETION WITHIN SIXTY (60) DAYS AFTER SUCH NOTICE OR DATE OF ACTUAL
KNOWLEDGE.


6.3           FALSE REPRESENTATION. ANY REPRESENTATION, WARRANTY, OR STATEMENT
MADE BY GRANTOR OR OTHERS UNDER OR PURSUANT TO THE LOAN DOCUMENTS OR ANY
AFFIDAVIT OR OTHER INSTRUMENT EXECUTED OR DELIVERED WITH RESPECT TO THE LOAN
DOCUMENTS OR THE INDEBTEDNESS IS DETERMINED BY BENEFICIARY TO BE FALSE OR
MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE HEREOF OR WHEN MADE.

16


--------------------------------------------------------------------------------





6.4           DEFAULT UNDER OTHER LIEN DOCUMENT. GRANTOR SHALL DEFAULT OR COMMIT
AN EVENT OF DEFAULT UNDER AND PURSUANT TO ANY OTHER MORTGAGE OR SECURITY
AGREEMENT WHICH COVERS OR AFFECTS ANY PART OF THE MORTGAGED PROPERTY.


6.5           INSOLVENCY; BANKRUPTCY. GRANTOR (I) SHALL EXECUTE AN ASSIGNMENT
FOR THE BENEFIT OF CREDITORS OR AN ADMISSION IN WRITING BY GRANTOR OF GRANTOR’S
INABILITY TO PAY, OR GRANTOR’S FAILURE TO PAY, DEBTS GENERALLY AS THE DEBTS
BECOME DUE; OR (II) SHALL ALLOW THE LEVY AGAINST THE MORTGAGED PROPERTY OR ANY
PART THEREOF, OF ANY EXECUTION, ATTACHMENT, SEQUESTRATION OR OTHER WRIT WHICH IS
NOT VACATED WITHIN SIXTY (60) DAYS AFTER THE LEVY; OR (III) SHALL ALLOW THE
APPOINTMENT OF A RECEIVER, TRUSTEE OR CUSTODIAN OF GRANTOR OR OF THE MORTGAGED
PROPERTY OR ANY PART THEREOF, WHICH RECEIVER, TRUSTEE OR CUSTODIAN IS NOT
DISCHARGED WITHIN SIXTY DAYS AFTER THE APPOINTMENT; OR (IV) FILES AS A DEBTOR A
PETITION, CASE, PROCEEDING OR OTHER ACTION PURSUANT TO, OR VOLUNTARILY SEEKS THE
BENEFIT OR BENEFITS OF ANY DEBTOR RELIEF LAW, OR TAKES ANY ACTION IN FURTHERANCE
THEREOF; OR (V) FILES EITHER A PETITION, COMPLAINT, ANSWER OR OTHER INSTRUMENT
WHICH SEEKS TO EFFECT A SUSPENSION OF, OR WHICH HAS THE EFFECT OF SUSPENDING ANY
OF THE RIGHTS OR POWERS OF BENEFICIARY OR TRUSTEE GRANTED IN THE NOTE, HEREIN OR
IN ANY LOAN DOCUMENT; OR (VI) ALLOWS THE FILING OF A PETITION, CASE, PROCEEDING
OR OTHER ACTION AGAINST GRANTOR AS A DEBTOR UNDER ANY DEBTOR RELIEF LAW OR SEEKS
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR LIQUIDATOR OF GRANTOR OR OF THE
MORTGAGED PROPERTY, OR ANY PART THEREOF, OR OF ANY SIGNIFICANT PORTION OF
GRANTOR’S OTHER PROPERTY; AND (A) GRANTOR ADMITS, ACQUIESCES IN OR FAILS TO
CONTEST DILIGENTLY THE MATERIAL ALLEGATIONS THEREOF, OR (B) THE PETITION, CASE,
PROCEEDING OR OTHER ACTION RESULTS IN THE ENTRY OF AN ORDER FOR RELIEF OR ORDER
GRANTING THE RELIEF SOUGHT AGAINST GRANTOR, OR (C) THE PETITION, CASE,
PROCEEDING OR OTHER ACTION IS NOT PERMANENTLY DISMISSED OR DISCHARGED ON OR
BEFORE THE EARLIER OF TRIAL THEREON OR THIRTY (30) DAYS NEXT FOLLOWING THE DATE
OF FILING.


6.6           DISSOLUTION; DISABILITY. GRANTOR OR ANY CONSTITUENT PARTY, SHALL
DIE, DISSOLVE, TERMINATE OR LIQUIDATE, OR MERGE WITH OR BE CONSOLIDATED INTO ANY
OTHER ENTITY, OR BECOME PERMANENTLY DISABLED.


6.7           NO FURTHER ENCUMBRANCES. GRANTOR CREATES, PLACES, OR PERMITS TO BE
CREATED OR PLACED, OR THROUGH ANY ACT OR FAILURE TO ACT, ACQUIESCES IN THE
PLACING OF, OR ALLOWS TO REMAIN, ANY SUBORDINATE MORTGAGE, REGARDLESS OF WHETHER
SUCH SUBORDINATE MORTGAGE IS EXPRESSLY SUBORDINATE TO THE LIENS OR SECURITY
INTERESTS OF THE LOAN DOCUMENTS, WITH RESPECT TO THE MORTGAGED PROPERTY, OTHER
THAN THE PERMITTED EXCEPTIONS.


6.8           DISPOSITION OF MORTGAGED PROPERTY AND BENEFICIAL INTEREST IN
GRANTOR. GRANTOR MAKES A DISPOSITION, WITHOUT THE PRIOR WRITTEN CONSENT OF
BENEFICIARY. NOTWITHSTANDING THE FOREGOING, NO EVENT OF DEFAULT SHALL BE DEEMED
TO HAVE OCCURRED UPON THE TRANSFER OF INTERESTS IN GRANTOR, ANY GENERAL PARTNER
OF GRANTOR OR ANY MANAGING MEMBER OF GRANTOR BY DEVISE OR DESCENT OR BY
OPERATION OF LAW UPON THE DEATH OF A PERSON.


6.9           CONDEMNATION. ANY CONDEMNATION PROCEEDING IS INSTITUTED OR
THREATENED WHICH WOULD, IN BENEFICIARY’S SOLE JUDGMENT, MATERIALLY IMPAIR THE
USE AND ENJOYMENT OF THE MORTGAGED PROPERTY FOR ITS INTENDED PURPOSES.


6.10         EVENT OF DEFAULT IN LOAN DOCUMENTS. AN EVENT OF DEFAULT AS DEFINED
IN ANY OF THE LOAN DOCUMENTS.

17


--------------------------------------------------------------------------------




ARTICLE VII

REMEDIES


7.1           BENEFICIARY’S REMEDIES UPON DEFAULT. UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT OR ANY EVENT OR CIRCUMSTANCE WHICH, WITH THE LAPSE OF TIME, OR
THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT, BENEFICIARY
MAY, AT BENEFICIARY’S OPTION, AND BY OR THROUGH TRUSTEE, BY BENEFICIARY ITSELF
OR OTHERWISE, DO ANY ONE OR MORE OF THE FOLLOWING:


(A)           RIGHT TO PERFORM GRANTOR’S COVENANTS. IF GRANTOR HAS FAILED TO
KEEP OR PERFORM ANY COVENANT WHATSOEVER CONTAINED IN THIS DEED OF TRUST OR THE
OTHER LOAN DOCUMENTS, BENEFICIARY MAY, BUT SHALL NOT BE OBLIGATED TO ANY PERSON
TO DO SO, PERFORM OR ATTEMPT TO PERFORM SAID COVENANT, AND ANY PAYMENT MADE OR
EXPENSE INCURRED IN THE PERFORMANCE OR ATTEMPTED PERFORMANCE OF ANY SUCH
COVENANT SHALL BE AND BECOME A PART OF THE INDEBTEDNESS, AND GRANTOR PROMISES,
UPON DEMAND, TO PAY TO BENEFICIARY, AT THE PLACE WHERE THE NOTE IS PAYABLE, ALL
SUMS SO ADVANCED OR PAID BY BENEFICIARY, WITH INTEREST FROM THE DATE WHEN PAID
OR INCURRED BY BENEFICIARY AT THE DEFAULT RATE. NO SUCH PAYMENT BY BENEFICIARY
SHALL CONSTITUTE A WAIVER OF ANY EVENT OF DEFAULT. IN ADDITION TO THE LIENS AND
SECURITY INTERESTS HEREOF, BENEFICIARY SHALL BE SUBROGATED TO ALL RIGHTS,
TITLES, LIENS, AND SECURITY INTERESTS SECURING THE PAYMENT OF ANY DEBT, CLAIM,
TAX, OR ASSESSMENT FOR THE PAYMENT OF WHICH BENEFICIARY MAY MAKE AN ADVANCE, OR
WHICH BENEFICIARY MAY PAY.


(B)           RIGHT TO ACCELERATE. BENEFICIARY MAY, WITHOUT NOTICE, DEMAND,
PRESENTMENT, NOTICE OF NONPAYMENT OR NONPERFORMANCE, PROTEST, NOTICE OF PROTEST,
NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION, OR ANY OTHER NOTICE OR
ANY OTHER ACTION, ALL OF WHICH ARE HEREBY WAIVED BY GRANTOR AND ALL OTHER
PARTIES OBLIGATED IN ANY MANNER WHATSOEVER ON THE INDEBTEDNESS, DECLARE THE
ENTIRE UNPAID BALANCE OF THE INDEBTEDNESS IMMEDIATELY DUE AND PAYABLE, AND UPON
SUCH DECLARATION, THE ENTIRE UNPAID BALANCE OF THE INDEBTEDNESS SHALL BE
IMMEDIATELY DUE AND PAYABLE. THE FAILURE TO EXERCISE ANY REMEDY AVAILABLE TO
BENEFICIARY SHALL NOT BE DEEMED TO BE A WAIVER OF ANY RIGHTS OR REMEDIES OF
BENEFICIARY UNDER THE LOAN DOCUMENTS, AT LAW OR IN EQUITY.


(C)           FORECLOSURE-POWER OF SALE. BENEFICIARY MAY REQUEST TRUSTEE TO
PROCEED WITH FORECLOSURE UNDER THE POWER OF SALE WHICH IS HEREBY CONFERRED, SUCH
FORECLOSURE TO BE ACCOMPLISHED IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:

(I)            PUBLIC SALE. TRUSTEE IS HEREBY AUTHORIZED AND EMPOWERED, AND IT
SHALL BE TRUSTEE’S SPECIAL DUTY, UPON SUCH REQUEST OF BENEFICIARY, TO SELL THE
MORTGAGED PROPERTY, OR ANY PART THEREOF, AT PUBLIC AUCTION TO THE HIGHEST BIDDER
FOR CASH, WITH OR WITHOUT HAVING TAKEN POSSESSION OF SAME. ANY SUCH SALE
(INCLUDING NOTICE THEREOF) SHALL COMPLY WITH THE APPLICABLE REQUIREMENTS, AT THE
TIME OF THE SALE, OF SECTION 51.002 OF THE TEXAS PROPERTY CODE OR, IF AND TO THE
EXTENT SUCH STATUTE IS NOT THEN IN FORCE, WITH THE APPLICABLE REQUIREMENTS, AT
THE TIME OF THE SALE, OF THE SUCCESSOR STATUTE OR STATUTES, IF ANY, GOVERNING
SALES OF TEXAS REAL PROPERTY UNDER POWERS OF SALE CONFERRED BY DEEDS OF TRUST.
IF THERE IS NO STATUTE IN FORCE AT THE TIME OF THE SALE GOVERNING SALES OF TEXAS
REAL PROPERTY UNDER POWERS OF SALE CONFERRED BY DEEDS OF TRUST, SUCH SALE SHALL
COMPLY WITH APPLICABLE LAW, AT THE TIME OF THE SALE, GOVERNING SALES OF TEXAS
REAL PROPERTY UNDER POWERS OF SALE CONFERRED BY DEEDS OF TRUST.

18


--------------------------------------------------------------------------------




(II)           RIGHT TO REQUIRE PROOF OF FINANCIAL ABILITY AND/OR CASH BID. AT
ANY TIME DURING THE BIDDING, THE TRUSTEE MAY REQUIRE A BIDDING PARTY (A) TO
DISCLOSE ITS FULL NAME, STATE AND CITY OF RESIDENCE, OCCUPATION, AND SPECIFIC
BUSINESS OFFICE LOCATION, AND THE NAME AND ADDRESS OF THE PRINCIPAL THE BIDDING
PARTY IS REPRESENTING (IF APPLICABLE), AND (B) TO DEMONSTRATE REASONABLE
EVIDENCE OF THE BIDDING PARTY’S FINANCIAL ABILITY (OR, IF APPLICABLE, THE
FINANCIAL ABILITY OF THE PRINCIPAL OF SUCH BIDDING PARTY), AS A CONDITION TO THE
BIDDING PARTY SUBMITTING BIDS AT THE FORECLOSURE SALE. IF ANY SUCH BIDDING PARTY
(THE “QUESTIONED BIDDER”) DECLINES TO COMPLY WITH THE TRUSTEE’S REQUIREMENT IN
THIS REGARD, OR IF SUCH QUESTIONED BIDDER DOES RESPOND BUT THE TRUSTEE, IN
TRUSTEE’S SOLE AND ABSOLUTE DISCRETION, DEEMS THE INFORMATION OR THE EVIDENCE OF
THE FINANCIAL ABILITY OF THE QUESTIONED BIDDER (OR, IF APPLICABLE, THE PRINCIPAL
OF SUCH BIDDING PARTY) TO BE INADEQUATE, THEN THE TRUSTEE MAY CONTINUE THE
BIDDING WITH RESERVATION; AND IN SUCH EVENT (1) THE TRUSTEE SHALL BE AUTHORIZED
TO CAUTION THE QUESTIONED BIDDER CONCERNING THE LEGAL OBLIGATIONS TO BE INCURRED
IN SUBMITTING BIDS, AND (2) IF THE QUESTIONED BIDDER IS NOT THE HIGHEST BIDDER
AT THE SALE, OR IF HAVING BEEN THE HIGHEST BIDDER THE QUESTIONED BIDDER FAILS TO
DELIVER THE CASH PURCHASE PRICE PAYMENT PROMPTLY TO THE TRUSTEE, ALL BIDS BY THE
QUESTIONED BIDDER SHALL BE NULL AND VOID. THE TRUSTEE MAY, IN TRUSTEE’S SOLE AND
ABSOLUTE DISCRETION, DETERMINE THAT A CREDIT BID MAY BE IN THE BEST INTEREST OF
GRANTOR AND BENEFICIARY, AND ELECT TO SELL THE MORTGAGED PROPERTY FOR CREDIT OR
FOR A COMBINATION OF CASH AND CREDIT; PROVIDED, HOWEVER, THAT THE TRUSTEE SHALL
HAVE NO OBLIGATION TO ACCEPT ANY BID EXCEPT AN ALL CASH BID. IN THE EVENT THE
TRUSTEE REQUIRES A CASH BID AND CASH IS NOT DELIVERED WITHIN A REASONABLE TIME
AFTER CONCLUSION OF THE BIDDING PROCESS, AS SPECIFIED BY THE TRUSTEE, BUT IN NO
EVENT LATER THAN 3:45 P.M. LOCAL TIME ON THE DAY OF SALE, THEN SAID CONTINGENT
SALE SHALL BE NULL AND VOID, THE BIDDING PROCESS MAY BE RECOMMENCED, AND ANY
SUBSEQUENT BIDS OR SALE SHALL BE MADE AS IF NO PRIOR BIDS WERE MADE OR ACCEPTED.

(III)          SALE SUBJECT TO UNMATURED INDEBTEDNESS. IN ADDITION TO THE RIGHTS
AND POWERS OF SALE GRANTED UNDER THE PRECEDING PROVISIONS OF THIS SUBSECTION, IF
DEFAULT IS MADE IN THE PAYMENT OF ANY INSTALLMENT OF THE INDEBTEDNESS,
BENEFICIARY MAY, AT BENEFICIARY’S OPTION, AT ONCE OR AT ANY TIME THEREAFTER
WHILE ANY MATURED INSTALLMENT REMAINS UNPAID, WITHOUT DECLARING THE ENTIRE
INDEBTEDNESS TO BE DUE AND PAYABLE, ORALLY OR IN WRITING DIRECT TRUSTEE TO
ENFORCE THIS TRUST AND TO SELL THE MORTGAGED PROPERTY SUBJECT TO SUCH UNMATURED
INDEBTEDNESS AND TO THE RIGHTS, POWERS, LIENS, SECURITY INTERESTS, AND
ASSIGNMENTS SECURING OR PROVIDING RECOURSE FOR PAYMENT OF SUCH UNMATURED
INDEBTEDNESS, IN THE SAME MANNER, ALL AS PROVIDED IN THE PRECEDING PROVISIONS OF
THIS SUBSECTION. SALES MADE WITHOUT MATURING THE INDEBTEDNESS MAY BE MADE
HEREUNDER WHENEVER THERE IS A DEFAULT IN THE PAYMENT OF ANY INSTALLMENT OF THE
INDEBTEDNESS, WITHOUT EXHAUSTING THE POWER OF SALE GRANTED HEREBY, AND WITHOUT
AFFECTING IN ANY WAY THE POWER OF SALE GRANTED UNDER THIS SUBSECTION, THE
UNMATURED BALANCE OF THE INDEBTEDNESS OR THE RIGHTS, POWERS, LIENS, SECURITY
INTERESTS, AND ASSIGNMENTS SECURING OR PROVIDING RECOURSE FOR PAYMENT OF THE
INDEBTEDNESS.

(IV)          PARTIAL FORECLOSURE. SALE OF A PART OF THE MORTGAGED PROPERTY
SHALL NOT EXHAUST THE POWER OF SALE, BUT SALES MAY BE MADE FROM TIME TO TIME
UNTIL THE INDEBTEDNESS IS PAID AND THE OBLIGATIONS ARE PERFORMED AND DISCHARGED
IN FULL.

(V)           TRUSTEE’S DEEDS. AFTER ANY SALE UNDER THIS SUBSECTION, TRUSTEE
SHALL MAKE GOOD AND SUFFICIENT DEEDS, ASSIGNMENTS, AND OTHER CONVEYANCES TO THE
PURCHASER OR PURCHASERS THEREUNDER IN THE NAME OF GRANTOR, CONVEYING THE
MORTGAGED PROPERTY OR ANY

19


--------------------------------------------------------------------------------




PART THEREOF SO SOLD TO THE PURCHASER OR PURCHASERS WITH GENERAL WARRANTY OF
TITLE BY GRANTOR. IT IS AGREED THAT IN ANY DEEDS, ASSIGNMENTS OR OTHER
CONVEYANCES GIVEN BY TRUSTEE, ANY AND ALL STATEMENTS OF FACT OR OTHER RECITALS
THEREIN MADE AS TO THE IDENTITY OF BENEFICIARY, THE OCCURRENCE OR EXISTENCE OF
ANY EVENT OF DEFAULT, THE NOTICE OF INTENTION TO ACCELERATE, OR ACCELERATION OF,
THE MATURITY OF THE INDEBTEDNESS, THE REQUEST TO SELL, NOTICE OF SALE, TIME,
PLACE, TERMS AND MANNER OF SALE, AND RECEIPT, DISTRIBUTION, AND APPLICATION OF
THE MONEY REALIZED THEREFROM, THE DUE AND PROPER APPOINTMENT OF A SUBSTITUTE
TRUSTEE, AND ANY OTHER ACT OR THING HAVING BEEN DULY DONE BY OR ON BEHALF OF
BENEFICIARY OR BY OR ON BEHALF OF TRUSTEE, SHALL BE TAKEN BY ALL COURTS OF LAW
AND EQUITY AS PRIMA FACIE EVIDENCE THAT SUCH STATEMENTS OR RECITALS STATE TRUE,
CORRECT, AND COMPLETE FACTS AND ARE WITHOUT FURTHER QUESTION TO BE SO ACCEPTED,
AND GRANTOR DOES HEREBY RATIFY AND CONFIRM ANY AND ALL ACTS THAT TRUSTEE MAY
LAWFULLY DO IN THE PREMISES BY VIRTUE HEREOF.


(D)           BENEFICIARY’S JUDICIAL REMEDIES. BENEFICIARY, OR TRUSTEE, UPON
WRITTEN REQUEST OF BENEFICIARY, MAY PROCEED BY SUIT OR SUITS, AT LAW OR IN
EQUITY, TO ENFORCE THE PAYMENT OF THE INDEBTEDNESS AND THE PERFORMANCE AND
DISCHARGE OF THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS HEREOF, OF THE NOTE,
AND THE OTHER LOAN DOCUMENTS, TO FORECLOSE THE LIENS AND SECURITY INTERESTS OF
THIS DEED OF TRUST AS AGAINST ALL OR ANY PART OF THE MORTGAGED PROPERTY, AND TO
HAVE ALL OR ANY PART OF THE MORTGAGED PROPERTY SOLD UNDER THE JUDGMENT OR DECREE
OF A COURT OF COMPETENT JURISDICTION. THIS REMEDY SHALL BE CUMULATIVE OF ANY
OTHER NONJUDICIAL REMEDIES AVAILABLE TO BENEFICIARY WITH RESPECT TO THE LOAN
DOCUMENTS. PROCEEDING WITH A REQUEST OR RECEIVING A JUDGMENT FOR LEGAL RELIEF
SHALL NOT BE OR BE DEEMED TO BE AN ELECTION OF REMEDIES OR BAR ANY AVAILABLE
NONJUDICIAL REMEDY OF BENEFICIARY.


(E)           BENEFICIARY’S RIGHT TO APPOINTMENT OF RECEIVER. BENEFICIARY, AS A
MATTER OF RIGHT AND WITHOUT REGARD TO THE SUFFICIENCY OF THE SECURITY FOR
REPAYMENT OF THE INDEBTEDNESS AND PERFORMANCE AND DISCHARGE OF THE OBLIGATIONS,
WITHOUT NOTICE TO GRANTOR AND WITHOUT ANY SHOWING OF INSOLVENCY, FRAUD, OR
MISMANAGEMENT ON THE PART OF GRANTOR, AND WITHOUT THE NECESSITY OF FILING ANY
JUDICIAL OR OTHER PROCEEDING OTHER THAN THE PROCEEDING FOR APPOINTMENT OF A
RECEIVER, SHALL BE ENTITLED TO THE APPOINTMENT OF A RECEIVER OR RECEIVERS OF THE
MORTGAGED PROPERTY OR ANY PART THEREOF, AND GRANTOR HEREBY IRREVOCABLY CONSENTS
TO THE APPOINTMENT OF A RECEIVER OR RECEIVERS. ANY RECEIVER APPOINTED PURSUANT
TO THE PROVISIONS OF THIS SUBSECTION SHALL HAVE THE USUAL POWERS AND DUTIES OF
RECEIVERS IN SUCH MATTERS.


(F)            OTHER RIGHTS. BENEFICIARY MAY (I) APPLY THE RESERVE FOR
IMPOSITIONS AND INSURANCE PREMIUMS, IF ANY, REQUIRED BY THE PROVISIONS OF THIS
DEED OF TRUST, TOWARD PAYMENT OF THE INDEBTEDNESS, AND (II) EXERCISE ANY AND ALL
OTHER RIGHTS AND REMEDIES WHICH BENEFICIARY MAY HAVE AT LAW OR IN EQUITY, OR BY
VIRTUE OF ANY LOAN DOCUMENT OR UNDER THE CODE, OR OTHERWISE.


(G)           BENEFICIARY AS PURCHASER. BENEFICIARY MAY BE THE PURCHASER OF THE
MORTGAGED PROPERTY OR ANY PART THEREOF, AT ANY SALE THEREOF, WHETHER SUCH SALE
BE UNDER THE POWER OF SALE HEREIN VESTED IN TRUSTEE OR UPON ANY OTHER
FORECLOSURE OF THE LIENS AND SECURITY INTERESTS HEREOF, OR OTHERWISE, AND
BENEFICIARY SHALL, UPON ANY SUCH PURCHASE, ACQUIRE GOOD TITLE TO THE MORTGAGED
PROPERTY SO PURCHASED, FREE OF THE LIENS AND SECURITY INTERESTS HEREOF, UNLESS
THE SALE WAS MADE SUBJECT TO AN UNMATURED PORTION OF THE INDEBTEDNESS.
BENEFICIARY, AS PURCHASER, SHALL BE TREATED IN THE SAME MANNER AS ANY THIRD
PARTY PURCHASER AND THE PROCEEDS OF BENEFICIARY’S PURCHASE SHALL BE APPLIED IN
ACCORDANCE WITH SECTION 7.4 OF THIS DEED OF TRUST.

20


--------------------------------------------------------------------------------



7.2           OTHER RIGHTS OF BENEFICIARY. SHOULD ANY PART OF THE MORTGAGED
PROPERTY COME INTO THE POSSESSION OF BENEFICIARY, WHETHER BEFORE OR AFTER AN
EVENT OF DEFAULT, BENEFICIARY MAY (FOR ITSELF OR BY OR THROUGH OTHER PERSONS,
FIRMS, OR ENTITIES) HOLD, LEASE, MANAGE, USE, OR OPERATE THE MORTGAGED PROPERTY
FOR SUCH TIME AND UPON SUCH TERMS AS BENEFICIARY MAY DEEM PRUDENT UNDER THE
CIRCUMSTANCES (MAKING SUCH REPAIRS, ALTERATIONS, ADDITIONS, AND IMPROVEMENTS
THERETO AND TAKING SUCH OTHER ACTION AS BENEFICIARY MAY FROM TIME TO TIME DEEM
NECESSARY OR DESIRABLE) FOR THE PURPOSE OF PRESERVING THE MORTGAGED PROPERTY OR
ITS VALUE, PURSUANT TO THE ORDER OF A COURT OF APPROPRIATE JURISDICTION OR IN
ACCORDANCE WITH ANY OTHER RIGHTS HELD BY BENEFICIARY IN RESPECT OF THE MORTGAGED
PROPERTY. GRANTOR COVENANTS TO PROMPTLY REIMBURSE AND PAY TO BENEFICIARY ON
DEMAND, AT THE PLACE WHERE THE NOTE IS PAYABLE, THE AMOUNT OF ALL REASONABLE
EXPENSES (INCLUDING WITHOUT LIMITATION THE COST OF ANY INSURANCE, IMPOSITIONS,
OR OTHER CHARGES) INCURRED BY BENEFICIARY IN CONNECTION WITH BENEFICIARY’S
CUSTODY, PRESERVATION, USE, OR OPERATION OF THE MORTGAGED PROPERTY, TOGETHER
WITH INTEREST THEREON FROM THE DATE INCURRED BY BENEFICIARY AT THE DEFAULT RATE,
AND ALL SUCH EXPENSES, COSTS, TAXES, INTEREST, AND OTHER CHARGES SHALL BE AND
BECOME A PART OF THE INDEBTEDNESS. IT IS AGREED, HOWEVER, THAT THE RISK OF LOSS
OR DAMAGE TO THE MORTGAGED PROPERTY IS ON GRANTOR, AND BENEFICIARY SHALL HAVE NO
LIABILITY WHATSOEVER FOR DECLINE IN VALUE OF THE MORTGAGED PROPERTY, FOR FAILURE
TO OBTAIN OR MAINTAIN INSURANCE, OR FOR FAILURE TO DETERMINE WHETHER INSURANCE
IN FORCE IS ADEQUATE AS TO AMOUNT OR AS TO THE RISKS INSURED. POSSESSION BY
BENEFICIARY SHALL NOT BE DEEMED AN ELECTION OF JUDICIAL RELIEF, IF ANY SUCH
POSSESSION IS REQUESTED OR OBTAINED, WITH RESPECT TO ANY MORTGAGED PROPERTY OR
COLLATERAL NOT IN BENEFICIARY’S POSSESSION.


7.3           POSSESSION AFTER FORECLOSURE. IF THE LIENS OR SECURITY INTERESTS
HEREOF SHALL BE FORECLOSED BY POWER OF SALE GRANTED HEREIN, BY JUDICIAL ACTION,
OR OTHERWISE, THE PURCHASER AT ANY SUCH SALE SHALL RECEIVE, AS AN INCIDENT TO
PURCHASER’S OWNERSHIP, IMMEDIATE POSSESSION OF THE PROPERTY PURCHASED, AND IF
GRANTOR OR GRANTOR’S SUCCESSORS SHALL HOLD POSSESSION OF SAID PROPERTY OR ANY
PART THEREOF SUBSEQUENT TO FORECLOSURE, GRANTOR AND GRANTOR’S SUCCESSORS SHALL
BE CONSIDERED AS TENANTS AT SUFFERANCE OF THE PURCHASER AT FORECLOSURE SALE
(WITHOUT LIMITATION OF OTHER RIGHTS OR REMEDIES, AT A REASONABLE RENTAL PER DAY,
DUE AND PAYABLE DAILY, BASED UPON THE VALUE OF THE PORTION OF THE MORTGAGED
PROPERTY SO OCCUPIED AND SOLD TO SUCH PURCHASER), AND ANYONE OCCUPYING SUCH
PORTION OF THE MORTGAGED PROPERTY, AFTER DEMAND IS MADE FOR POSSESSION THEREOF,
SHALL BE GUILTY OF FORCIBLE DETAINER AND SHALL BE SUBJECT TO EVICTION AND
REMOVAL, FORCIBLE OR OTHERWISE, WITH OR WITHOUT PROCESS OF LAW, AND ALL DAMAGES
BY REASON THEREOF ARE HEREBY EXPRESSLY WAIVED.


7.4           ABANDONMENT OF SALE. AT ANY TIME BEFORE A SALE AT FORECLOSURE
UNDER POWER OF SALE IS COMMENCED BY TRUSTEE IN ACCORDANCE WITH THIS DEED OF
TRUST, TRUSTEE MAY ABANDON THE SALE, AND BENEFICIARY MAY THEN INSTITUTE SUIT FOR
THE COLLECTION OF THE INDEBTEDNESS AND FOR THE FORECLOSURE OF THE LIENS AND
SECURITY INTERESTS HEREOF AND OF THE LOAN DOCUMENTS. IF BENEFICIARY SHOULD
INSTITUTE A SUIT FOR THE COLLECTION OF THE INDEBTEDNESS AND FOR A FORECLOSURE OF
THE LIENS AND SECURITY INTERESTS, BENEFICIARY MAY, AT ANY TIME BEFORE THE ENTRY
OF A FINAL JUDGMENT IN SAID SUIT, DISMISS THE SAME AND REQUIRE TRUSTEE TO SELL
THE MORTGAGED PROPERTY OR ANY PART THEREOF IN ACCORDANCE WITH THE PROVISIONS OF
THIS DEED OF TRUST.


7.5           PAYMENT OF FEES. IF THE NOTE OR ANY OTHER PART OF THE INDEBTEDNESS
SHALL BE COLLECTED OR IF ANY OF THE OBLIGATIONS SHALL BE ENFORCED BY LEGAL
PROCEEDINGS, WHETHER THROUGH A PROBATE OR BANKRUPTCY COURT OR OTHERWISE, OR
SHALL BE PLACED IN THE HANDS OF AN ATTORNEY FOR COLLECTION AFTER MATURITY,
WHETHER MATURED BY THE EXPIRATION OF TIME OR BY AN OPTION GIVEN TO BENEFICIARY
TO MATURE SAME, OR IF BENEFICIARY BECOMES A PARTY TO ANY SUIT IN WHICH THIS DEED
OF TRUST OR THE MORTGAGED PROPERTY OR ANY PART THEREOF IS INVOLVED, GRANTOR
AGREES TO PAY BENEFICIARY’S ATTORNEYS’ FEES AND EXPENSES INCURRED, AND SUCH FEES
SHALL

21


--------------------------------------------------------------------------------





BE AND BECOME A PART OF THE INDEBTEDNESS AND SHALL BEAR INTEREST FROM THE DATE
SUCH COSTS ARE INCURRED AT THE DEFAULT RATE.


7.6           MISCELLANEOUS.


(A)           DISCONTINUANCE OF REMEDIES. IN CASE BENEFICIARY SHALL HAVE
PROCEEDED TO INVOKE ANY RIGHT, REMEDY, OR RECOURSE PERMITTED UNDER THE LOAN
DOCUMENTS AND SHALL THEREAFTER ELECT TO DISCONTINUE OR ABANDON SAME FOR ANY
REASON, BENEFICIARY SHALL HAVE THE UNQUALIFIED RIGHT TO DO SO AND, IN SUCH
EVENT, GRANTOR AND BENEFICIARY SHALL BE RESTORED TO THEIR FORMER POSITIONS WITH
RESPECT TO THE INDEBTEDNESS, THE LOAN DOCUMENTS, THE MORTGAGED PROPERTY OR
OTHERWISE, AND THE RIGHTS, REMEDIES, RECOURSES AND POWERS OF BENEFICIARY SHALL
CONTINUE AS IF SAME HAD NEVER BEEN INVOKED.


(B)           OTHER REMEDIES. IN ADDITION TO THE REMEDIES SET FORTH IN THIS
ARTICLE, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, BENEFICIARY AND TRUSTEE
SHALL, IN ADDITION, HAVE ALL OTHER REMEDIES AVAILABLE TO THEM AT LAW OR IN
EQUITY.


(C)           REMEDIES CUMULATIVE; NON-EXCLUSIVE; ETC. ALL RIGHTS, REMEDIES, AND
RECOURSES OF BENEFICIARY GRANTED IN THE NOTE, THIS DEED OF TRUST, THE OTHER LOAN
DOCUMENTS, ANY OTHER PLEDGE OF COLLATERAL, OR OTHERWISE AVAILABLE AT LAW OR
EQUITY (I) SHALL BE CUMULATIVE AND CONCURRENT; (II) MAY BE PURSUED SEPARATELY,
SUCCESSIVELY, OR CONCURRENTLY AGAINST GRANTOR, THE MORTGAGED PROPERTY, OR ANY
ONE OR MORE OF THEM, AT THE SOLE DISCRETION OF BENEFICIARY; (III) MAY BE
EXERCISED AS OFTEN AS OCCASION THEREFOR SHALL ARISE, IT BEING AGREED BY GRANTOR
THAT THE EXERCISE OR FAILURE TO EXERCISE ANY OF SAME SHALL IN NO EVENT BE
CONSTRUED AS A WAIVER OR RELEASE THEREOF OR OF ANY OTHER RIGHT, REMEDY, OR
RECOURSE; (IV) SHALL BE NONEXCLUSIVE; (V) SHALL NOT BE CONDITIONED UPON
BENEFICIARY EXERCISING OR PURSUING ANY REMEDY IN RELATION TO THE MORTGAGED
PROPERTY PRIOR TO BENEFICIARY BRINGING SUIT TO RECOVER THE INDEBTEDNESS OR SUIT
ON THE OBLIGATIONS; AND (VI) IN THE EVENT BENEFICIARY ELECTS TO BRING SUIT ON
THE INDEBTEDNESS AND/OR THE OBLIGATIONS AND OBTAINS A JUDGMENT AGAINST GRANTOR
PRIOR TO EXERCISING ANY REMEDIES IN RELATION TO THE MORTGAGED PROPERTY, ALL
LIENS AND SECURITY INTERESTS, INCLUDING THE LIEN OF THIS DEED OF TRUST, SHALL
REMAIN IN FULL FORCE AND EFFECT AND MAY BE EXERCISED AT BENEFICIARY’S OPTION.


(D)           PARTIAL RELEASE; ETC. BENEFICIARY MAY RELEASE, REGARDLESS OF
CONSIDERATION, ANY PART OF THE MORTGAGED PROPERTY WITHOUT, AS TO THE REMAINDER,
IN ANY WAY IMPAIRING, AFFECTING, SUBORDINATING, OR RELEASING THE LIEN OR
SECURITY INTERESTS EVIDENCED BY THIS DEED OF TRUST OR THE OTHER LOAN DOCUMENTS
OR AFFECTING THE OBLIGATIONS OF GRANTOR OR ANY OTHER PARTY TO PAY THE
INDEBTEDNESS OR PERFORM AND DISCHARGE THE OBLIGATIONS. FOR PAYMENT OF THE
INDEBTEDNESS, BENEFICIARY MAY RESORT TO ANY OF THE COLLATERAL THEREFOR IN SUCH
ORDER AND MANNER AS BENEFICIARY MAY ELECT. NO COLLATERAL HERETOFORE, HEREWITH,
OR HEREAFTER TAKEN BY BENEFICIARY SHALL IN ANY MANNER IMPAIR OR AFFECT THE
COLLATERAL GIVEN PURSUANT TO THE LOAN DOCUMENTS, AND ALL COLLATERAL SHALL BE
TAKEN, CONSIDERED, AND HELD AS CUMULATIVE.


(E)           WAIVER AND RELEASE BY GRANTOR. GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND RELEASES (I) ALL BENEFITS THAT MIGHT ACCRUE TO
GRANTOR BY VIRTUE OF ANY PRESENT OR FUTURE LAW EXEMPTING THE MORTGAGED PROPERTY
FROM ATTACHMENT, LEVY OR SALE ON EXECUTION OR PROVIDING FOR ANY APPRAISEMENT,
VALUATION, STAY OF EXECUTION, EXEMPTION FROM CIVIL PROCESS, REDEMPTION, OR
EXTENSION OF TIME FOR PAYMENT; (II) ALL NOTICES OF ANY EVENT OF DEFAULT OR OF
TRUSTEE’S EXERCISE OF

22


--------------------------------------------------------------------------------





ANY RIGHT, REMEDY, OR RECOURSE PROVIDED FOR UNDER THE LOAN DOCUMENTS; AND
(III) ANY RIGHT TO A MARSHALING OF ASSETS OR A SALE IN INVERSE ORDER OF
ALIENATION.


(F)            NO IMPLIED COVENANTS. GRANTOR AND BENEFICIARY MUTUALLY AGREE THAT
THERE ARE NO, NOR SHALL THERE BE ANY, IMPLIED COVENANTS OF GOOD FAITH AND FAIR
DEALING OR OTHER SIMILAR COVENANTS OR AGREEMENTS IN THIS DEED OF TRUST AND THE
OTHER LOAN DOCUMENTS. ALL AGREED CONTRACTUAL DUTIES ARE SET FORTH IN THIS DEED
OF TRUST, THE NOTE, AND THE OTHER LOAN DOCUMENTS.

ARTICLE VIII

SPECIAL PROVISIONS


8.1           CONDEMNATION PROCEEDS. BENEFICIARY SHALL BE ENTITLED TO RECEIVE
ANY AND ALL SUMS WHICH MAY BE AWARDED AND BECOME PAYABLE TO GRANTOR FOR
CONDEMNATION OF THE MORTGAGED PROPERTY OR ANY PART THEREOF, FOR PUBLIC OR
QUASI-PUBLIC USE, OR BY VIRTUE OF PRIVATE SALE IN LIEU THEREOF, AND ANY SUMS
WHICH MAY BE AWARDED OR BECOME PAYABLE TO GRANTOR FOR DAMAGES CAUSED BY PUBLIC
WORKS OR CONSTRUCTION ON OR NEAR THE MORTGAGED PROPERTY. ALL SUCH SUMS ARE
HEREBY ASSIGNED TO BENEFICIARY, AND GRANTOR SHALL, UPON REQUEST OF BENEFICIARY,
MAKE, EXECUTE, ACKNOWLEDGE, AND DELIVER ANY AND ALL ADDITIONAL ASSIGNMENTS AND
DOCUMENTS AS MAY BE NECESSARY FROM TIME TO TIME TO ENABLE BENEFICIARY TO COLLECT
AND RECEIPT FOR ANY SUCH SUMS. BENEFICIARY SHALL NOT BE, UNDER ANY
CIRCUMSTANCES, LIABLE OR RESPONSIBLE FOR FAILURE TO COLLECT, OR EXERCISE
DILIGENCE IN THE COLLECTION OF, ANY OF SUCH SUMS.


8.2           INDEMNITY. GRANTOR SHALL INDEMNIFY, DEFEND, PROTECT AND HOLD
HARMLESS BENEFICIARY AND TRUSTEE, THEIR RESPECTIVE PARENTS, SUBSIDIARIES,
DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES, AGENTS, SUCCESSORS, AND ASSIGNS
FROM AND AGAINST ANY AND ALL LIABILITY, DAMAGE, LOSS, COST, OR EXPENSE
(INCLUDING, ATTORNEYS’ FEES AND EXPENSES), ACTION, PROCEEDING, CLAIM OR DISPUTE
INCURRED OR SUFFERED BY THE FOREGOING PARTIES SO INDEMNIFIED WHETHER OR NOT AS
THE RESULT OF THE NEGLIGENCE OF ANY PARTY SO INDEMNIFIED, WHETHER VOLUNTARILY OR
INVOLUNTARILY INCURRED OR SUFFERED, IN RESPECT OF THE FOLLOWING:

(I)            ANY AND ALL LOSS, DAMAGE, COSTS, EXPENSE, ACTION, CAUSES OF
ACTION, OR LIABILITY (INCLUDING ATTORNEYS’ FEES AND COSTS) DIRECTLY OR
INDIRECTLY ARISING FROM OR ATTRIBUTABLE TO THE USE, GENERATION, MANUFACTURE,
PRODUCTION, STORAGE, RELEASE, THREATENED RELEASE, DISCHARGE, DISPOSAL, OR
PRESENCE OF A HAZARDOUS SUBSTANCE ON, IN, UNDER OR ABOUT THE MORTGAGED PROPERTY,
WHETHER KNOWN OR UNKNOWN AT THE TIME OF THE EXECUTION HEREOF, INCLUDING WITHOUT
LIMITATION (A) ALL FORESEEABLE CONSEQUENTIAL DAMAGES OF ANY SUCH USE,
GENERATION, MANUFACTURE, PRODUCTION, STORAGE, RELEASE, THREATENED RELEASE,
DISCHARGE, DISPOSAL, OR PRESENCE, AND (B) THE COSTS OF ANY REQUIRED OR NECESSARY
ENVIRONMENTAL INVESTIGATION OR MONITORING, ANY REPAIR, CLEANUP, OR
DETOXIFICATION OF THE MORTGAGED PROPERTY, AND

23


--------------------------------------------------------------------------------




THE PREPARATION AND IMPLEMENTATION OF ANY CLOSURE, REMEDIAL, OR OTHER REQUIRED
PLANS.

BENEFICIARY AND/OR TRUSTEE MAY EMPLOY AN ATTORNEY OR ATTORNEYS TO PROTEST OR
ENFORCE ITS RIGHTS, REMEDIES AND RECOURSES UNDER THIS DEED OF TRUST AND THE
OTHER LOAN DOCUMENTS, AND TO ADVISE AND DEFEND BENEFICIARY AND/OR TRUSTEE WITH
RESPECT TO ANY SUCH ACTIONS AND OTHER MATTERS. GRANTOR SHALL REIMBURSE
BENEFICIARY AND/OR TRUSTEE FOR THEIR RESPECTIVE ATTORNEYS’ FEES AND EXPENSES
(INCLUDING EXPENSES AND COSTS FOR EXPERTS) IMMEDIATELY UPON RECEIPT OF A WRITTEN
DEMAND THEREFOR, WHETHER ON A MONTHLY OR OTHER TIME INTERVAL, AND WHETHER OR NOT
AN ACTION IS ACTUALLY COMMENCED OR CONCLUDED. ALL OTHER REIMBURSEMENT AND
INDEMNITY OBLIGATIONS HEREUNDER SHALL BECOME DUE AND PAYABLE WHEN ACTUALLY
INCURRED BY BENEFICIARY AND/OR TRUSTEE.


8.3           WAIVER OF SUBROGATION. GRANTOR HEREBY WAIVES ANY AND ALL RIGHT TO
CLAIM, RECOVER, OR SUBROGATION THAT ARISES OR MAY ARISE IN ITS FAVOR AND AGAINST
BENEFICIARY OR ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, OR
REPRESENTATIVES HERETO FOR ANY AND ALL LOSS OF, OR DAMAGE TO, GRANTOR, THE
MORTGAGED PROPERTY, GRANTOR’S PROPERTY, OR THE PROPERTY OF OTHERS UNDER
GRANTOR’S CONTROL FROM ANY CAUSE INSURED AGAINST OR REQUIRED TO BE INSURED
AGAINST BY THE PROVISIONS OF THE LOAN DOCUMENTS. SAID WAIVER SHALL BE IN
ADDITION TO, AND NOT IN LIMITATION OR DEROGATION OF, ANY OTHER WAIVER OR RELEASE
CONTAINED IN THIS DEED OF TRUST WITH RESPECT TO ANY LOSS OR DAMAGE TO PROPERTY
OF THE PARTIES HERETO. INASMUCH AS THE ABOVE WAIVERS PRECLUDE THE ASSIGNMENT OF
ANY AFORESAID CLAIM BY WAY OF SUBROGATION (OR OTHERWISE) TO AN INSURANCE COMPANY
(OR ANY OTHER PERSON), GRANTOR HEREBY AGREES TO IMMEDIATELY GIVE TO EACH
INSURANCE COMPANY WHICH HAS ISSUED TO IT ANY SUCH INSURANCE POLICY WHETHER OR
NOT IT IS REQUIRED TO BE INSURED AGAINST BY THE PROVISIONS OF THE LOAN DOCUMENTS
WRITTEN NOTICE OF THE TERMS OF SAID WAIVERS, AND TO HAVE SAID INSURANCE POLICIES
PROPERLY ENDORSED, IF NECESSARY, TO PREVENT THE INVALIDATION OF SAID INSURANCE
COVERAGE BY REASON OF SAID WAIVER.


8.4           WAIVER OF SETOFF. THE INDEBTEDNESS, OR ANY PART THEREOF, SHALL BE
PAID BY GRANTOR WITHOUT NOTICE, DEMAND, COUNTERCLAIM, SETOFF, DEDUCTION, OR
DEFENSE AND WITHOUT ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION, OR REDUCTION
BY REASON OF:  (I) ANY DAMAGE TO, DESTRUCTION OF, OR ANY CONDEMNATION OR SIMILAR
TAKING OF THE MORTGAGED PROPERTY; (II) ANY RESTRICTION OR PREVENTION OF OR
INTERFERENCE WITH ANY USE OF THE MORTGAGED PROPERTY; (III) ANY TITLE DEFECT OR
ENCUMBRANCE OR ANY EVICTION FROM THE MORTGAGED PROPERTY BY SUPERIOR TITLE OR
OTHERWISE; (IV) ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, COMPOSITION,
ADJUSTMENT, DISSOLUTION, LIQUIDATION, OR OTHER LIKE PROCEEDING RELATING TO
TRUSTEE, BENEFICIARY, OR GRANTOR, OR ANY ACTION TAKEN WITH RESPECT TO THIS DEED
OF TRUST BY ANY TRUSTEE OR RECEIVER OF BENEFICIARY OR GRANTOR, OR BY ANY COURT,
IN ANY SUCH PROCEEDING; (V) ANY CLAIM WHICH GRANTOR HAS OR MIGHT HAVE AGAINST
TRUSTEE OR BENEFICIARY; (VI) ANY DEFAULT OR FAILURE ON THE PART OF BENEFICIARY
TO PERFORM OR COMPLY WITH ANY OF THE TERMS HEREOF OR OF ANY OTHER AGREEMENT WITH
GRANTOR; OR (VII) ANY OTHER OCCURRENCE WHATSOEVER, WHETHER SIMILAR OR DISSIMILAR
TO THE FOREGOING, WHETHER OR NOT GRANTOR SHALL HAVE NOTICE OR KNOWLEDGE OF ANY
OF THE FOREGOING. EXCEPT AS EXPRESSLY PROVIDED HEREIN, GRANTOR WAIVES ALL RIGHTS
NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE TO ANY ABATEMENT, SUSPENSION,
DEFERMENT, DIMINUTION, OR REDUCTION OF THE INDEBTEDNESS.


8.5           SETOFF. BENEFICIARY SHALL BE ENTITLED TO EXERCISE BOTH THE RIGHTS
OF SETOFF AND BANKER’S LIEN, IF APPLICABLE, AGAINST THE INTEREST OF GRANTOR IN
AND TO EACH AND EVERY ACCOUNT AND OTHER PROPERTY OF GRANTOR WHICH ARE IN THE
POSSESSION OF BENEFICIARY TO THE FULL EXTENT OF THE OUTSTANDING BALANCE OF THE
INDEBTEDNESS.

24


--------------------------------------------------------------------------------





8.6           CONSENT TO DISPOSITION. IT IS EXPRESSLY AGREED THAT BENEFICIARY
MAY PREDICATE BENEFICIARY’S DECISION TO GRANT OR WITHHOLD CONSENT TO A
DISPOSITION ON SUCH TERMS AND CONDITIONS AS BENEFICIARY MAY REQUIRE, IN
BENEFICIARY’S SOLE DISCRETION, INCLUDING WITHOUT LIMITATION (I) CONSIDERATION OF
THE CREDITWORTHINESS OF THE PARTY TO WHOM SUCH DISPOSITION WILL BE MADE AND ITS
MANAGEMENT ABILITY WITH RESPECT TO THE MORTGAGED PROPERTY, (II) CONSIDERATION OF
WHETHER THE SECURITY FOR REPAYMENT OF THE INDEBTEDNESS AND THE PERFORMANCE AND
DISCHARGE OF THE OBLIGATIONS, OR BENEFICIARY’S ABILITY TO ENFORCE ITS RIGHTS,
REMEDIES, AND RECOURSES WITH RESPECT TO SUCH SECURITY, WILL BE IMPAIRED IN ANY
WAY BY THE PROPOSED DISPOSITION, (III) AN INCREASE IN THE RATE OF INTEREST
PAYABLE UNDER THE NOTE OR ANY OTHER CHANGE IN THE TERMS AND PROVISIONS OF THE
NOTE AND OTHER LOAN DOCUMENTS, (IV) REIMBURSEMENT OF BENEFICIARY FOR ALL COSTS
AND EXPENSES INCURRED BY BENEFICIARY IN INVESTIGATING THE CREDITWORTHINESS AND
MANAGEMENT OR CONSULTING ABILITY OF THE PARTY TO WHOM SUCH DISPOSITION WILL BE
MADE AND IN DETERMINING WHETHER BENEFICIARY’S SECURITY WILL BE IMPAIRED BY THE
PROPOSED DISPOSITION, (V) PAYMENT TO BENEFICIARY OF A TRANSFER FEE TO COVER THE
COST OF DOCUMENTING THE DISPOSITION IN ITS RECORDS, (VI) PAYMENT OF
BENEFICIARY’S REASONABLE ATTORNEYS’ FEES IN CONNECTION WITH SUCH DISPOSITION,
(VII) THE EXPRESS ASSUMPTION OF PAYMENT OF THE INDEBTEDNESS AND PERFORMANCE AND
DISCHARGE OF THE OBLIGATIONS BY THE PARTY TO WHOM SUCH DISPOSITION WILL BE MADE
(WITH OR WITHOUT THE RELEASE OF GRANTOR FROM LIABILITY FOR SUCH INDEBTEDNESS AND
OBLIGATIONS), (VIII) THE EXECUTION OF ASSUMPTION AGREEMENTS, MODIFICATION
AGREEMENTS, SUPPLEMENTAL LOAN DOCUMENTS, AND FINANCING STATEMENTS, SATISFACTORY
IN FORM AND SUBSTANCE TO BENEFICIARY, (IX) ENDORSEMENTS (TO THE EXTENT AVAILABLE
UNDER APPLICABLE LAW) TO ANY EXISTING MORTGAGEE TITLE INSURANCE POLICIES
INSURING BENEFICIARY’S LIENS AND SECURITY INTERESTS COVERING THE MORTGAGED
PROPERTY, AND (X) REQUIRING ADDITIONAL SECURITY FOR THE PAYMENT OF THE
INDEBTEDNESS AND PERFORMANCE AND DISCHARGE OF THE OBLIGATIONS.


8.7           PAYMENT AFTER ACCELERATION. IF, FOLLOWING THE OCCURRENCE OF AN
EVENT OF DEFAULT, AND AN ACCELERATION OF THE INDEBTEDNESS OR ANY PART THEREOF
BUT PRIOR TO A FORECLOSURE SALE OF THE MORTGAGED PROPERTY, GRANTOR SHALL TENDER
TO BENEFICIARY THE PAYMENT OF AN AMOUNT SUFFICIENT TO SATISFY THE ENTIRE
INDEBTEDNESS OR THE PART THEREOF WHICH HAS BEEN ACCELERATED, SUCH TENDER SHALL
BE DEEMED A VOLUNTARY PREPAYMENT PURSUANT TO THE INDEBTEDNESS AND, ACCORDINGLY,
GRANTOR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SHALL ALSO PAY TO
BENEFICIARY THE PREMIUM, IF ANY, THEN REQUIRED UNDER THE INDEBTEDNESS OR THE
LOAN DOCUMENTS IN ORDER TO EXERCISE THE PREPAYMENT PRIVILEGE CONTAINED THEREIN.


8.8           CONTEST OF CERTAIN CLAIMS. GRANTOR SHALL NOT BE IN DEFAULT FOR
FAILURE TO PAY OR DISCHARGE ANY IMPOSITION OR MECHANIC’S OR MATERIALMAN’S LIEN
ASSERTED AGAINST THE MORTGAGED PROPERTY IF, AND SO LONG AS, (A) GRANTOR SHALL
HAVE NOTIFIED BENEFICIARY OF SAME WITHIN FIVE (5) DAYS OF OBTAINING KNOWLEDGE
THEREOF; (B) GRANTOR SHALL DILIGENTLY AND IN GOOD FAITH CONTEST THE SAME BY
APPROPRIATE LEGAL PROCEEDINGS WHICH SHALL OPERATE TO PREVENT THE ENFORCEMENT OR
COLLECTION OF THE SAME AND THE SALE OF THE MORTGAGED PROPERTY OR ANY PART
THEREOF, TO SATISFY THE SAME; (C) GRANTOR SHALL HAVE FURNISHED TO BENEFICIARY A
CASH DEPOSIT, OR AN INDEMNITY BOND SATISFACTORY TO BENEFICIARY WITH A SURETY
SATISFACTORY TO BENEFICIARY, IN THE AMOUNT OF THE IMPOSITION OR MECHANIC’S OR
MATERIALMAN’S LIEN CLAIM, PLUS A REASONABLE ADDITIONAL SUM TO PAY ALL COSTS,
INTEREST AND PENALTIES THAT MAY BE IMPOSED OR INCURRED IN CONNECTION THEREWITH,
TO ASSURE PAYMENT OF THE MATTERS UNDER CONTEST AND TO PREVENT ANY SALE OR
FORFEITURE OF THE MORTGAGED PROPERTY OR ANY PART THEREOF; (D) GRANTOR SHALL
PROMPTLY UPON FINAL DETERMINATION THEREOF PAY THE AMOUNT OF ANY SUCH IMPOSITION
OR CLAIM SO DETERMINED, TOGETHER WITH ALL COSTS, INTEREST AND PENALTIES WHICH
MAY BE PAYABLE IN CONNECTION THEREWITH; (E) THE FAILURE TO PAY THE IMPOSITION OR
MECHANIC’S OR MATERIALMAN’S LIEN CLAIM DOES NOT CONSTITUTE A DEFAULT UNDER ANY
OTHER DEED OF TRUST, MORTGAGE OR SECURITY INTEREST COVERING OR AFFECTING ANY
PART OF THE MORTGAGED PROPERTY; AND (F) NOTWITHSTANDING THE FOREGOING, GRANTOR
SHALL IMMEDIATELY UPON REQUEST OF BENEFICIARY PAY (AND IF GRANTOR SHALL FAIL SO
TO DO, BENEFICIARY MAY, BUT SHALL NOT BE

25


--------------------------------------------------------------------------------





REQUIRED TO, PAY OR CAUSE TO BE DISCHARGED OR BONDED AGAINST) ANY SUCH
IMPOSITION OR CLAIM NOTWITHSTANDING SUCH CONTEST, IF IN THE REASONABLE OPINION
OF BENEFICIARY THE MORTGAGED PROPERTY SHALL BE IN JEOPARDY OR IN DANGER OF BEING
FORFEITED OR FORECLOSED. BENEFICIARY MAY PAY OVER ANY SUCH CASH DEPOSIT OR PART
THEREOF TO THE CLAIMANT ENTITLED THERETO AT ANY TIME WHEN, IN THE JUDGMENT OF
BENEFICIARY, THE ENTITLEMENT OF SUCH CLAIMANT IS ESTABLISHED.

ARTICLE IX

PARTIAL RELEASES.

Grantor shall be entitled to partial releases of the lien of the Deed of Trust
on the following terms and conditions:


9.1           RELEASES WILL BE GRANTED FOR EACH TRACT OF THE LAND DESCRIBED IN
EXHIBIT “A”. AT SUCH TIME AS GRANTOR DETERMINES TO DEVELOP ANY TRACT OF THE
LAND, GRANTOR SHALL NOTIFY BENEFICIARY AND TO OBTAIN A RELEASE OF EACH SUCH
TRACT AND TENDER BENEFICIARY AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF THE
NOTE MULTIPLIED BY THE RATIO OF THE BUILDABLE SQUARE FEET OF THE PARCEL TO BE
RELEASED TO THE TOTAL BUILDABLE SQUARE FEET OF THE TOTAL LAND (AUTHORIZED AT THE
TIME OF THE RELEASE) WHICH REMAINS AS SECURITY UNDER THIS DEED OF TRUST (THE
“RELEASE PRICE”).


9.2           TO OBTAIN A PARTIAL RELEASE OF ANY TRACT OF THE PROPERTY FROM THIS
DEED OF TRUST, THE RELEASE PRICE SHALL BE PAID IN CASH BY GRANTOR. ALL PAYMENTS
FOR PARTIAL RELEASES SHALL BE APPLIED AS A PREPAYMENT ON THE NOTE.


9.3           ALL EXPENSES INCIDENT TO THE GRANTING OF PARTIAL RELEASES SHALL BE
BORN BY GRANTOR.

ARTICLE X

INTENTIONALLY DELETED

ARTICLE XI

TRUSTEE


11.1         NO REQUIRED ACTION. TRUSTEE SHALL NOT BE REQUIRED TO TAKE ANY
ACTION TOWARD THE EXECUTION AND ENFORCEMENT OF THE TRUST HEREBY CREATED OR TO
INSTITUTE, APPEAR IN, OR DEFEND ANY ACTION, SUIT, OR OTHER PROCEEDING IN
CONNECTION THEREWITH WHERE, IN TRUSTEE’S OPINION, SUCH ACTION WOULD BE LIKELY TO
INVOLVE TRUSTEE IN EXPENSE OR LIABILITY, UNLESS REQUESTED SO TO DO BY A WRITTEN
INSTRUMENT SIGNED BY BENEFICIARY AND, IF TRUSTEE SO REQUESTS, UNLESS TRUSTEE IS
TENDERED SECURITY AND INDEMNITY SATISFACTORY TO TRUSTEE AGAINST ANY AND ALL
COST, EXPENSE, AND LIABILITY ARISING THEREFROM. TRUSTEE SHALL NOT BE RESPONSIBLE

26


--------------------------------------------------------------------------------





FOR THE EXECUTION, ACKNOWLEDGMENT, OR VALIDITY OF THE LOAN DOCUMENTS, OR FOR THE
PROPER AUTHORIZATION THEREOF, OR FOR THE SUFFICIENCY OF THE LIEN AND SECURITY
INTEREST PURPORTED TO BE CREATED HEREBY, AND TRUSTEE MAKES NO REPRESENTATION IN
RESPECT THEREOF OR IN RESPECT OF THE RIGHTS, REMEDIES, AND RECOURSES OF
BENEFICIARY.


11.2         CERTAIN RIGHTS. WITH THE APPROVAL OF BENEFICIARY, TRUSTEE SHALL
HAVE THE RIGHT TO TAKE ANY AND ALL OF THE FOLLOWING ACTIONS:  (I) SELECT,
EMPLOY, AND ADVISE WITH COUNSEL (WHO MAY BE, BUT NEED NOT BE, COUNSEL FOR
BENEFICIARY) UPON ANY MATTERS ARISING HEREUNDER, INCLUDING THE PREPARATION,
EXECUTION, AND INTERPRETATION OF THE LOAN DOCUMENTS, AND SHALL BE FULLY
PROTECTED IN RELYING AS TO LEGAL MATTERS ON THE ADVICE OF COUNSEL, (II) EXECUTE
ANY OF THE TRUSTS AND POWERS HEREOF AND PERFORM ANY DUTY HEREUNDER EITHER
DIRECTLY OR THROUGH TRUSTEE’S AGENTS OR ATTORNEYS, (III) SELECT AND EMPLOY, IN
AND ABOUT THE EXECUTION OF TRUSTEE’S DUTIES HEREUNDER, SUITABLE ACCOUNTANTS,
ENGINEERS AND OTHER EXPERTS, AGENTS AND ATTORNEYS-IN-FACT, EITHER CORPORATE OR
INDIVIDUAL, NOT REGULARLY IN THE EMPLOY OF TRUSTEE, AND TRUSTEE SHALL NOT BE
ANSWERABLE FOR ANY ACT, DEFAULT, NEGLIGENCE, OR MISCONDUCT OF ANY SUCH
ACCOUNTANT, ENGINEER OR OTHER EXPERT, AGENT OR ATTORNEY-IN-FACT, IF SELECTED
WITH REASONABLE CARE, OR FOR ANY ERROR OF JUDGMENT OR ACT DONE BY TRUSTEE IN
GOOD FAITH, OR BE OTHERWISE RESPONSIBLE OR ACCOUNTABLE UNDER ANY CIRCUMSTANCES
WHATSOEVER, EXCEPT FOR TRUSTEE’S GROSS NEGLIGENCE OR BAD FAITH, AND (IV) ANY AND
ALL OTHER LAWFUL ACTION AS BENEFICIARY MAY INSTRUCT TRUSTEE TAKE TO PROTECT OR
ENFORCE BENEFICIARY’S RIGHTS HEREUNDER. TRUSTEE SHALL NOT BE PERSONALLY LIABLE
IN CASE OF ENTRY BY TRUSTEE, OR ANYONE ENTERING BY VIRTUE OF THE POWERS HEREIN
GRANTED TO TRUSTEE, UPON THE MORTGAGED PROPERTY FOR DEBTS CONTRACTED FOR OR
LIABILITY OR DAMAGES INCURRED IN THE MANAGEMENT OR OPERATION OF THE MORTGAGED
PROPERTY. TRUSTEE SHALL HAVE THE RIGHT TO RELY ON ANY INSTRUMENT, DOCUMENT, OR
SIGNATURE AUTHORIZING OR SUPPORTING ANY ACTION TAKEN OR PROPOSED TO BE TAKEN BY
TRUSTEE HEREUNDER, BELIEVED BY TRUSTEE IN GOOD FAITH TO BE GENUINE. TRUSTEE
SHALL BE ENTITLED TO REIMBURSEMENT FOR EXPENSES INCURRED BY TRUSTEE IN THE
PERFORMANCE OF TRUSTEE’S DUTIES HEREUNDER AND TO REASONABLE COMPENSATION FOR
SUCH OF TRUSTEE’S SERVICES HEREUNDER AS SHALL BE RENDERED. GRANTOR WILL, FROM
TIME TO TIME, PAY THE COMPENSATION DUE TO TRUSTEE HEREUNDER AND REIMBURSE
TRUSTEE FOR, AND SAVE TRUSTEE HARMLESS AGAINST, ANY AND ALL LIABILITY AND
EXPENSES WHICH MAY BE INCURRED BY TRUSTEE IN THE PERFORMANCE OF TRUSTEE’S
DUTIES.


11.3         RETENTION OF MONEY. ALL MONEYS RECEIVED BY TRUSTEE SHALL, UNTIL
USED OR APPLIED AS HEREIN PROVIDED, BE HELD IN TRUST FOR THE PURPOSES FOR WHICH
THEY WERE RECEIVED, BUT NEED NOT BE SEGREGATED IN ANY MANNER FROM ANY OTHER
MONEYS (EXCEPT TO THE EXTENT REQUIRED BY APPLICABLE LAW) AND TRUSTEE SHALL BE
UNDER NO LIABILITY FOR INTEREST ON ANY MONEYS RECEIVED BY TRUSTEE HEREUNDER.


11.4         SUCCESSOR TRUSTEES. TRUSTEE MAY RESIGN BY THE GIVING OF NOTICE OF
SUCH RESIGNATION IN WRITING OR ORALLY TO BENEFICIARY. IF TRUSTEE SHALL DIE,
RESIGN, OR BECOME DISQUALIFIED FROM ACTING IN THE EXECUTION OF THIS TRUST, OR
IF, FOR ANY REASON, BENEFICIARY SHALL PREFER TO APPOINT A SUBSTITUTE TRUSTEE OR
MULTIPLE SUBSTITUTE TRUSTEES, OR SUCCESSIVE SUBSTITUTE TRUSTEES OR SUCCESSIVE
MULTIPLE SUBSTITUTE TRUSTEES, TO ACT INSTEAD OF THE AFORENAMED TRUSTEE,
BENEFICIARY SHALL HAVE FULL POWER TO APPOINT A SUBSTITUTE TRUSTEE (OR, IF
PREFERRED, MULTIPLE SUBSTITUTE TRUSTEES) IN SUCCESSION WHO SHALL SUCCEED (AND IF
MULTIPLE SUBSTITUTE TRUSTEES ARE APPOINTED, EACH OF SUCH MULTIPLE SUBSTITUTE
TRUSTEES SHALL SUCCEED) TO ALL THE ESTATES, RIGHTS, POWERS, AND DUTIES OF THE
AFORENAMED TRUSTEE. SUCH APPOINTMENT MAY BE EXECUTED BY ANY AUTHORIZED AGENT OF
BENEFICIARY, AND IF SUCH BENEFICIARY BE A CORPORATION AND SUCH APPOINTMENT BE
EXECUTED IN ITS BEHALF BY ANY OFFICER OF SUCH CORPORATION, SUCH APPOINTMENT
SHALL BE CONCLUSIVELY PRESUMED TO BE EXECUTED WITH AUTHORITY AND SHALL BE VALID
AND SUFFICIENT WITHOUT PROOF OF ANY ACTION BY THE BOARD OF DIRECTORS OR ANY
SUPERIOR OFFICER OF THE CORPORATION. GRANTOR HEREBY RATIFIES AND CONFIRMS ANY
AND ALL ACTS WHICH THE AFORENAMED TRUSTEE, OR TRUSTEE’S SUCCESSOR OR SUCCESSORS
IN THIS TRUST, SHALL DO LAWFULLY BY VIRTUE HEREOF. IF MULTIPLE SUBSTITUTE
TRUSTEES ARE APPOINTED, EACH OF SUCH MULTIPLE SUBSTITUTE TRUSTEES SHALL BE
EMPOWERED AND AUTHORIZED TO ACT ALONE WITHOUT THE NECESSITY OF THE JOINDER OF
THE OTHER MULTIPLE

27


--------------------------------------------------------------------------------





SUBSTITUTE TRUSTEES, WHENEVER ANY ACTION OR UNDERTAKING OF SUCH SUBSTITUTE
TRUSTEES IS REQUESTED OR REQUIRED UNDER OR PURSUANT TO THIS DEED OF TRUST OR
APPLICABLE LAW.


11.5         PERFECTION OF APPOINTMENT. SHOULD ANY DEED, CONVEYANCE, OR
INSTRUMENT OF ANY NATURE BE REQUIRED FROM GRANTOR BY ANY TRUSTEE OR SUBSTITUTE
TRUSTEE TO MORE FULLY AND CERTAINLY VEST IN AND CONFIRM TO THE TRUSTEE OR
SUBSTITUTE TRUSTEE SUCH ESTATES, RIGHTS, POWERS, AND DUTIES, THEN, UPON REQUEST
BY THE TRUSTEE OR SUBSTITUTE TRUSTEE, ANY AND ALL SUCH DEEDS, CONVEYANCES AND
INSTRUMENTS SHALL BE MADE, EXECUTED, ACKNOWLEDGED, AND DELIVERED AND SHALL BE
CAUSED TO BE RECORDED AND/OR FILED BY GRANTOR.


11.6         SUCCESSION INSTRUMENTS. ANY SUBSTITUTE TRUSTEE APPOINTED PURSUANT
TO ANY OF THE PROVISIONS HEREOF SHALL, WITHOUT ANY FURTHER ACT, DEED, OR
CONVEYANCE, BECOME VESTED WITH ALL THE ESTATES, PROPERTIES, RIGHTS, POWERS, AND
TRUSTS OF ITS OR HIS PREDECESSOR IN THE RIGHTS HEREUNDER WITH LIKE EFFECT AS IF
ORIGINALLY NAMED AS TRUSTEE HEREIN; BUT NEVERTHELESS, UPON THE WRITTEN REQUEST
OF BENEFICIARY OR OF THE SUBSTITUTE TRUSTEE, THE TRUSTEE CEASING TO ACT SHALL
EXECUTE AND DELIVER ANY INSTRUMENT TRANSFERRING TO SUCH SUBSTITUTE TRUSTEE, UPON
THE TRUSTS HEREIN EXPRESSED, ALL THE ESTATES, PROPERTIES, RIGHTS, POWERS, AND
TRUSTS OF THE TRUSTEE SO CEASING TO ACT, AND SHALL DULY ASSIGN, TRANSFER AND
DELIVER ANY OF THE PROPERTY AND MONEYS HELD BY SUCH TRUSTEE TO THE SUBSTITUTE
TRUSTEE SO APPOINTED IN THE TRUSTEE’S PLACE.


11.7         NO REPRESENTATION BY TRUSTEE OR BENEFICIARY. BY ACCEPTING OR
APPROVING ANYTHING REQUIRED TO BE OBSERVED, PERFORMED, OR FULFILLED OR TO BE
GIVEN TO TRUSTEE OR BENEFICIARY PURSUANT TO THE LOAN DOCUMENTS, INCLUDING
WITHOUT LIMITATION, ANY OFFICER’S CERTIFICATE, BALANCE SHEET, STATEMENT OF
PROFIT AND LOSS OR OTHER FINANCIAL STATEMENT, SURVEY, APPRAISAL, OR INSURANCE
POLICY, NEITHER TRUSTEE NOR BENEFICIARY SHALL BE DEEMED TO HAVE WARRANTED,
CONSENTED TO, OR AFFIRMED THE SUFFICIENCY, LEGALITY, EFFECTIVENESS, OR LEGAL
EFFECT OF THE SAME, OR OF ANY TERM, PROVISION, OR CONDITION THEREOF, AND SUCH
ACCEPTANCE OR APPROVAL THEREOF SHALL NOT BE OR CONSTITUTE ANY WARRANTY OR
AFFIRMATION WITH RESPECT THERETO BY TRUSTEE OR BENEFICIARY.

ARTICLE XII

MISCELLANEOUS


12.1         RELEASE. IF THE INDEBTEDNESS IS PAID IN FULL IN ACCORDANCE WITH THE
TERMS OF THIS DEED OF TRUST, THE NOTE, AND THE OTHER LOAN DOCUMENTS, AND IF
GRANTOR SHALL WELL AND TRULY PERFORM EACH AND EVERY OF THE OBLIGATIONS TO BE
PERFORMED AND DISCHARGED IN ACCORDANCE WITH THE TERMS OF THIS DEED OF TRUST, THE
NOTE AND THE OTHER LOAN DOCUMENTS, THEN THIS CONVEYANCE SHALL BECOME NULL AND
VOID AND BE RELEASED AT GRANTOR’S REQUEST AND EXPENSE, AND BENEFICIARY SHALL
HAVE NO FURTHER OBLIGATION TO MAKE ADVANCES UNDER AND PURSUANT TO THE PROVISIONS
HEREOF OR IN THE OTHER LOAN DOCUMENTS.


12.2         PERFORMANCE AT GRANTOR’S EXPENSE. GRANTOR SHALL (I) PAY ALL LEGAL
FEES INCURRED BY BENEFICIARY IN CONNECTION WITH THE PREPARATION OF THE LOAN
DOCUMENTS (INCLUDING ANY AMENDMENTS THERETO OR CONSENTS, RELEASES, OR WAIVERS
GRANTED THEREUNDER); (II) REIMBURSE BENEFICIARY, PROMPTLY UPON DEMAND, FOR ALL
AMOUNTS EXPENDED, ADVANCED, OR INCURRED BY BENEFICIARY TO SATISFY ANY OBLIGATION
OF GRANTOR UNDER THE LOAN DOCUMENTS, WHICH AMOUNTS SHALL INCLUDE (WITHOUT
LIMITATION) ALL COURT COSTS, ATTORNEYS’ FEES (INCLUDING, FOR TRIAL, APPEAL, OR
OTHER PROCEEDINGS), FEES OF AUDITORS AND ACCOUNTANTS AND OTHER INVESTIGATION
EXPENSES REASONABLY INCURRED BY BENEFICIARY IN CONNECTION WITH ANY SUCH MATTERS;
AND (III) ANY AND ALL OTHER COSTS AND EXPENSES OF PERFORMING OR COMPLYING WITH
ANY AND ALL OF THE OBLIGATIONS. EXCEPT TO THE EXTENT THAT COSTS AND EXPENSES ARE
INCLUDED WITHIN THE DEFINITION OF “INDEBTEDNESS,” THE

28


--------------------------------------------------------------------------------





PAYMENT OF SUCH COSTS AND EXPENSES SHALL NOT BE CREDITED, IN ANY WAY AND TO ANY
EXTENT, AGAINST ANY INSTALLMENT ON OR PORTION OF THE INDEBTEDNESS.


12.3         SURVIVAL OF OBLIGATIONS. EACH AND ALL OF THE OBLIGATIONS SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS AND THE CONSUMMATION OF
THE LOAN CALLED FOR THEREIN AND SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL
THE INDEBTEDNESS SHALL HAVE BEEN PAID IN FULL; PROVIDED, HOWEVER, THAT NOTHING
CONTAINED IN THIS SECTION SHALL LIMIT THE OBLIGATIONS OF GRANTOR AS OTHERWISE
SET FORTH HEREIN.


12.4         RECORDING AND FILING. GRANTOR WILL CAUSE THE LOAN DOCUMENTS
REQUESTED BY BENEFICIARY AND ALL AMENDMENTS AND SUPPLEMENTS THERETO AND
SUBSTITUTIONS THEREFOR TO BE RECORDED, FILED, RE-RECORDED, AND REFILED IN SUCH
MANNER AND IN SUCH PLACES AS TRUSTEE OR BENEFICIARY SHALL REASONABLY REQUEST,
AND WILL PAY ALL SUCH RECORDING, FILING, RE-RECORDING AND REFILING TAXES,
DOCUMENTARY STAMP TAXES, FEES, AND OTHER CHARGES.


12.5         NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR IN THIS
DEED OF TRUST OR CONTEMPLATED HEREBY, GIVEN HEREUNDER OR REQUIRED BY LAW TO BE
GIVEN, SHALL BE IN WRITING (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY). IF
PERSONALLY DELIVERED, SUCH NOTICES SHALL BE EFFECTIVE WHEN DELIVERED, AND IN THE
CASE OF MAILING OR DELIVERY BY OVERNIGHT COURIER, SUCH NOTICES SHALL BE
EFFECTIVE WHEN PLACED IN AN ENVELOPE AND DEPOSITED AT A POST OFFICE OR OFFICIAL
DEPOSITORY UNDER THE EXCLUSIVE CARE AND CUSTODY OF THE UNITED STATES POSTAL
SERVICE OR DELIVERED TO AN OVERNIGHT COURIER, POSTAGE PREPAID, IN EACH CASE
ADDRESSED TO THE PARTIES AS SET FORTH IN THIS DEED OF TRUST, OR TO SUCH OTHER
ADDRESS AS A PARTY SHALL HAVE DESIGNATED TO THE OTHER IN WRITING IN ACCORDANCE
WITH THIS SECTION. IN THE CASE OF MAILING, THE MAILING SHALL BE BY CERTIFIED OR
FIRST CLASS MAIL. THE GIVING OF AT LEAST FIVE (5) DAYS’ NOTICE BEFORE
BENEFICIARY SHALL TAKE ANY ACTION DESCRIBED IN ANY NOTICE SHALL CONCLUSIVELY BE
DEEMED REASONABLE FOR ALL PURPOSES; PROVIDED, THAT THIS SHALL NOT BE DEEMED TO
REQUIRE BENEFICIARY TO GIVE SUCH FIVE (5) DAYS’ NOTICE, OR ANY NOTICE, IF NOT
SPECIFICALLY REQUIRED TO DO SO IN THIS DEED OF TRUST. FOR PURPOSES OF THIS
SECTION, THE ADDRESS OF GRANTOR AND THE BENEFICIARY SHALL BE THAT ADDRESS SET
FORTH ON PAGE 1 HEREOF.


12.6         COVENANTS RUNNING WITH THE LAND. ALL OBLIGATIONS CONTAINED IN THIS
DEED OF TRUST AND THE OTHER LOAN DOCUMENTS ARE INTENDED BY GRANTOR, BENEFICIARY,
AND TRUSTEE TO BE, AND SHALL BE CONSTRUED AS, COVENANTS RUNNING WITH THE
MORTGAGED PROPERTY UNTIL THE LIEN OF THIS DEED OF TRUST HAS BEEN FULLY RELEASED
BY BENEFICIARY.


12.7         SUCCESSORS AND ASSIGNS. ALL OF THE TERMS OF THE LOAN DOCUMENTS
SHALL APPLY TO, BE BINDING UPON, AND INURE TO THE BENEFIT OF THE PARTIES
THERETO, THEIR SUCCESSORS, ASSIGNS, HEIRS, AND LEGAL REPRESENTATIVES, AND ALL
OTHER PERSONS CLAIMING BY, THROUGH, OR UNDER THEM.


12.8         NO WAIVER; SEVERABILITY. ANY FAILURE BY TRUSTEE OR BENEFICIARY TO
INSIST, OR ANY ELECTION BY TRUSTEE OR BENEFICIARY NOT TO INSIST, UPON STRICT
PERFORMANCE BY GRANTOR OR OTHERS OF ANY OF THE TERMS, PROVISIONS, OR CONDITIONS
OF THE LOAN DOCUMENTS SHALL NOT BE DEEMED TO BE A WAIVER OF SAME OR OF ANY OTHER
TERMS, PROVISIONS, OR CONDITIONS THEREOF, AND TRUSTEE OR BENEFICIARY SHALL HAVE
THE RIGHT AT ANY TIME OR TIMES THEREAFTER TO INSIST UPON STRICT PERFORMANCE BY
GRANTOR OR OTHERS OF ANY AND ALL OF SUCH TERMS, PROVISIONS, AND CONDITIONS. THE
LOAN DOCUMENTS ARE INTENDED TO BE PERFORMED IN ACCORDANCE WITH, AND ONLY TO THE
EXTENT PERMITTED BY, ALL APPLICABLE LEGAL REQUIREMENTS. IF ANY PROVISION OF ANY
OF THE LOAN DOCUMENTS OR THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE
SHALL, FOR ANY REASON AND TO ANY EXTENT, BE INVALID OR UNENFORCEABLE, THEN
NEITHER THE REMAINDER OF THE INSTRUMENT IN WHICH SUCH PROVISION IS CONTAINED NOR
THE APPLICATION OF SUCH PROVISION TO OTHER PERSONS OR CIRCUMSTANCES NOR THE
OTHER

29


--------------------------------------------------------------------------------





INSTRUMENTS REFERRED TO HEREIN SHALL BE AFFECTED THEREBY, BUT RATHER SHALL BE
ENFORCED TO THE GREATEST EXTENT PERMITTED BY LAW.


12.9         COUNTERPARTS. TO FACILITATE EXECUTION, THIS DEED OF TRUST MAY BE
EXECUTED IN AS MANY COUNTERPARTS AS MAY BE CONVENIENT OR REQUIRED. IT SHALL NOT
BE NECESSARY THAT THE SIGNATURE AND ACKNOWLEDGMENT OF, OR ON BEHALF OF, EACH
PARTY, OR THAT THE SIGNATURE AND ACKNOWLEDGMENT OF ALL PERSONS REQUIRED TO BIND
ANY PARTY, APPEAR ON EACH COUNTERPART. ALL COUNTERPARTS SHALL COLLECTIVELY
CONSTITUTE A SINGLE INSTRUMENT. IT SHALL NOT BE NECESSARY IN MAKING PROOF OF
THIS DEED OF TRUST TO PRODUCE OR ACCOUNT FOR MORE THAN A SINGLE COUNTERPART
CONTAINING THE RESPECTIVE SIGNATURES AND ACKNOWLEDGMENT OF, OR ON BEHALF OF,
EACH OF THE PARTIES HERETO. ANY SIGNATURE AND ACKNOWLEDGMENT PAGE TO ANY
COUNTERPART MAY BE DETACHED FROM SUCH COUNTERPART WITHOUT IMPAIRING THE LEGAL
EFFECT OF THE SIGNATURES AND ACKNOWLEDGMENTS THEREON AND THEREAFTER ATTACHED TO
ANOTHER COUNTERPART IDENTICAL THERETO EXCEPT HAVING ATTACHED TO IT ADDITIONAL
SIGNATURE AND ACKNOWLEDGMENT PAGES.


12.10       GOVERNING LAW. THIS DEED OF TRUST IS EXECUTED AND DELIVERED AS AN
INCIDENT TO A LENDING TRANSACTION NEGOTIATED AND CONSUMMATED IN DALLAS COUNTY,
TEXAS, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.


12.11       CONTROLLING AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE
PROVISIONS OF THIS DEED OF TRUST AND ANY OF THE OTHER LOAN DOCUMENTS, IT IS THE
INTENT OF THE PARTIES HERETO THAT THE PROVISIONS OF THIS DEED OF TRUST SHALL
CONTROL. THE PARTIES HERETO ACKNOWLEDGE THAT THEY WERE REPRESENTED BY COMPETENT
COUNSEL IN CONNECTION WITH THE NEGOTIATION, DRAFTING AND EXECUTION OF THE LOAN
DOCUMENTS AND THAT SUCH LOAN DOCUMENTS SHALL NOT BE SUBJECT TO THE PRINCIPLE OF
CONSTRUING THEIR MEANING AGAINST THE PARTY WHICH DRAFTED SAME.


12.12       SUBROGATION. IF ANY OR ALL OF THE PROCEEDS OF THE NOTE HAVE BEEN
USED TO EXTINGUISH, EXTEND OR RENEW ANY INDEBTEDNESS HERETOFORE EXISTING AGAINST
THE MORTGAGED PROPERTY, THEN, TO THE EXTENT OF SUCH FUNDS SO USED, BENEFICIARY
SHALL BE SUBROGATED TO ALL OF THE RIGHTS, CLAIMS, LIENS, TITLES, AND INTERESTS
EXISTING AGAINST THE MORTGAGED PROPERTY HERETOFORE HELD BY, OR IN FAVOR OF, THE
HOLDER OF SUCH INDEBTEDNESS AND SUCH FORMER RIGHTS, CLAIMS, LIENS, TITLES, AND
INTERESTS, IF ANY, ARE NOT WAIVED BUT RATHER ARE CONTINUED IN FULL FORCE AND
EFFECT IN FAVOR OF BENEFICIARY AND ARE MERGED WITH THE LIEN AND SECURITY
INTEREST CREATED HEREIN AS CUMULATIVE SECURITY FOR THE REPAYMENT OF THE
INDEBTEDNESS AND THE PERFORMANCE AND DISCHARGE OF THE OBLIGATIONS.


12.13       RIGHTS CUMULATIVE. BENEFICIARY SHALL HAVE ALL RIGHTS, REMEDIES, AND
RECOURSES GRANTED IN THE LOAN DOCUMENTS AND AVAILABLE AT LAW OR IN EQUITY
(INCLUDING, THOSE GRANTED BY THE CODE AND APPLICABLE TO THE MORTGAGED PROPERTY
OR ANY PORTION THEREOF), AND THE SAME (I) SHALL BE CUMULATIVE AND CONCURRENT,
(II) MAY BE PURSUED SEPARATELY, SUCCESSIVELY, OR CONCURRENTLY AGAINST GRANTOR OR
OTHERS OBLIGATED FOR THE INDEBTEDNESS OR ANY PART THEREOF, OR AGAINST ANY ONE OR
MORE OF THEM, OR AGAINST THE MORTGAGED PROPERTY, AT THE SOLE DISCRETION OF
BENEFICIARY, (III) MAY BE EXERCISED AS OFTEN AS OCCASION THEREFOR SHALL ARISE,
IT BEING AGREED BY GRANTOR THAT THE EXERCISE, DISCONTINUANCE OF THE EXERCISE OF
OR FAILURE TO EXERCISE ANY OF THE SAME SHALL IN NO EVENT BE CONSTRUED AS A
WAIVER OR RELEASE THEREOF OR OF ANY OTHER RIGHT, REMEDY, OR RECOURSE, AND
(IV) ARE INTENDED TO BE, AND SHALL BE, NONEXCLUSIVE. ALL RIGHTS AND REMEDIES OF
BENEFICIARY HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL EXTEND TO ANY
PERIOD AFTER THE INITIATION OF FORECLOSURE PROCEEDINGS, JUDICIAL OR OTHERWISE,
WITH RESPECT TO THE MORTGAGED PROPERTY.


12.14       PAYMENTS. REMITTANCES IN PAYMENT OF ANY PART OF THE INDEBTEDNESS
OTHER THAN IN THE REQUIRED AMOUNT IN FUNDS IMMEDIATELY AVAILABLE AT THE PLACE
WHERE THE NOTE IS PAYABLE SHALL NOT,

30


--------------------------------------------------------------------------------





REGARDLESS OF ANY RECEIPT OR CREDIT ISSUED THEREFOR, CONSTITUTE PAYMENT UNTIL
THE REQUIRED AMOUNT IS ACTUALLY RECEIVED BY BENEFICIARY IN FUNDS IMMEDIATELY
AVAILABLE AT THE PLACE WHERE THE NOTE IS PAYABLE (OR SUCH OTHER PLACE AS
BENEFICIARY, IN BENEFICIARY’S SOLE DISCRETION, MAY HAVE ESTABLISHED BY DELIVERY
OF WRITTEN NOTICE THEREOF TO GRANTOR) AND SHALL BE MADE AND ACCEPTED SUBJECT TO
THE CONDITION THAT ANY CHECK OR DRAFT MAY BE HANDLED FOR COLLECTION IN
ACCORDANCE WITH THE PRACTICE OF THE COLLECTING BANK OR BANKS. ACCEPTANCE BY
BENEFICIARY OF ANY PAYMENT IN AN AMOUNT LESS THAN THE AMOUNT THEN DUE SHALL BE
DEEMED AN ACCEPTANCE ON ACCOUNT ONLY, AND THE FAILURE TO PAY THE ENTIRE AMOUNT
THEN DUE SHALL BE AND CONTINUE TO BE AN EVENT OF DEFAULT.


12.15       CHANGE OF SECURITY. ANY PART OF THE MORTGAGED PROPERTY MAY BE
RELEASED, REGARDLESS OF CONSIDERATION, BY BENEFICIARY FROM TIME TO TIME WITHOUT
IMPAIRING, SUBORDINATING, OR AFFECTING IN ANY WAY THE LIEN, SECURITY INTEREST,
AND OTHER RIGHTS HEREOF AGAINST THE REMAINDER. THE LIEN, SECURITY INTEREST, AND
OTHER RIGHTS GRANTED HEREBY SHALL NOT BE AFFECTED BY ANY OTHER SECURITY TAKEN
FOR THE INDEBTEDNESS OR OBLIGATIONS, OR ANY PART THEREOF. THE TAKING OF
ADDITIONAL COLLATERAL, OR THE AMENDMENT, EXTENSION, RENEWAL, OR REARRANGEMENT OF
THE INDEBTEDNESS OR OBLIGATIONS, OR ANY PART THEREOF, SHALL NOT RELEASE OR
IMPAIR THE LIEN, SECURITY INTEREST, AND OTHER RIGHTS GRANTED HEREBY, OR AFFECT
THE LIABILITY OF ANY ENDORSER OR GUARANTOR OR IMPROVE THE RIGHT OF ANY JUNIOR
LIENHOLDER; AND THIS DEED OF TRUST, AS WELL AS ANY INSTRUMENT GIVEN TO SECURE
ANY AMENDMENT, EXTENSION, RENEWAL, OR REARRANGEMENT OF THE INDEBTEDNESS OR
OBLIGATIONS, OR ANY PART THEREOF, SHALL BE AND REMAIN A FIRST AND PRIOR LIEN,
EXCEPT AS OTHERWISE PROVIDED HEREIN, ON ALL OF THE MORTGAGED PROPERTY NOT
EXPRESSLY RELEASED UNTIL THE INDEBTEDNESS IS FULLY PAID AND THE OBLIGATIONS ARE
FULLY PERFORMED AND DISCHARGED.


12.16       HEADINGS. THE ARTICLE, SECTION, AND SUBSECTION ENTITLEMENTS HEREOF
ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL IN NO WAY ALTER,
MODIFY, OR DEFINE, OR BE USED IN CONSTRUING THE TEXT OF SUCH ARTICLES, SECTIONS,
OR SUBSECTIONS.


12.17       ENTIRE AGREEMENT; AMENDMENT. THIS DEED OF TRUST AND THE OTHER LOAN
DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO. THE PROVISIONS
HEREOF AND THE OTHER LOAN DOCUMENTS MAY BE AMENDED OR WAIVED ONLY BY AN
INSTRUMENT IN WRITING SIGNED BY GRANTOR AND BENEFICIARY.


12.18       WAIVER OF RIGHT TO TRIAL BY JURY. GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF ANY OF THE LOAN
DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY BENEFICIARY IN THE ENFORCEMENT
OF ANY OF THE TERMS OR PROVISIONS OF THIS DEED OF TRUST OR THE OTHER LOAN
DOCUMENTS.


12.19       COUNTING OF DAYS. THE TERM “DAYS” WHEN USED HEREIN SHALL MEAN
CALENDAR DAYS. IF ANY TIME PERIOD ENDS ON A SATURDAY, SUNDAY OR HOLIDAY
OFFICIALLY RECOGNIZED BY THE STATE WITHIN WHICH THE LAND IS LOCATED (WHETHER
LEGAL OR RELIGIOUS IN NATURE), THE PERIOD SHALL BE

31


--------------------------------------------------------------------------------





DEEMED TO END ON THE NEXT SUCCEEDING BUSINESS DAY. THE TERM “BUSINESS DAY” OR
“BUSINESS DAY” WHEN USED HEREIN SHALL MEAN A WEEKDAY, MONDAY THROUGH FRIDAY,
EXCEPT A LEGAL HOLIDAY OR A DAY ON WHICH BANKING INSTITUTIONS IN DALLAS, TEXAS
ARE AUTHORIZED BY LAW TO BE CLOSED.


12.20       BENEFICIARY’S DISCRETION. WHENEVER PURSUANT TO THIS DEED OF TRUST,
BENEFICIARY EXERCISES ANY RIGHT GIVEN TO IT TO APPROVE OR DISAPPROVE, OR ANY
ARRANGEMENT OR TERM IS TO BE SATISFACTORY TO BENEFICIARY, THE DECISION OF
BENEFICIARY TO APPROVE OR DISAPPROVE OR TO DECIDE WHETHER ARRANGEMENTS OR TERMS
ARE SATISFACTORY OR NOT SATISFACTORY SHALL (EXCEPT AS IS OTHERWISE SPECIFICALLY
HEREIN PROVIDED) BE IN THE SOLE DISCRETION OF BENEFICIARY AND SHALL BE FINAL AND
CONCLUSIVE.


12.21       NO MERGER OF ESTATES. SO LONG AS ANY PART OF THE INDEBTEDNESS AND
THE OBLIGATIONS SECURED HEREBY REMAIN UNPAID AND UNPERFORMED OR UNDISCHARGED,
THE FEE AND LEASEHOLD ESTATES TO THE MORTGAGED PROPERTY SHALL NOT MERGE BUT
RATHER SHALL REMAIN SEPARATE AND DISTINCT, NOTWITHSTANDING THE UNION OF SUCH
ESTATES EITHER IN GRANTOR, BENEFICIARY, ANY LESSEE, OR ANY THIRD PARTY PURCHASER
OR OTHERWISE.

[Balance of this Page Left Intentionally Blank]

32


--------------------------------------------------------------------------------


EXECUTED as of the date first above written.

NOTICE OF INDEMNIFICATION:

GRANTOR HEREBY ACKNOWLEDGES
AND AGREES THAT THIS DEED OF TRUST
CONTAINS CERTAIN INDEMNIFICATION
PROVISIONS WHICH, IN CERTAIN
CIRCUMSTANCES, COULD INCLUDE AN
INDEMNIFICATION BY GRANTOR OF
BENEFICIARY FROM CLAIMS OR LOSSES
ARISING AS A RESULT OF BENEFICIARY’S
OWN NEGLIGENCE.

 

 

 

 

 

 

 

 

 

 

 

 

GRANTOR:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W & G PARTNERSHIP, LTD.,

 

 

 

 

 

 

 

 

 

 

 

 

 

a Texas limited partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

ClayDesta, L.P., its managing general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

ClayDesta Operating L.L.C.,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ L. Paul Latham

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L. Paul Latham

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESTA THREE PARTNERSHIP, LTD.,

 

 

 

 

 

 

 

 

 

 

 

 

 

a Texas limited partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Desta Three Development Corp.,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ L. Paul Latham

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L. Paul Latham

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESTA SIX PARTNERSHIP, LTD.,

 

 

 

 

 

 

 

 

 

 

 

 

 

a Texas limited partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Desta Six Development Corp.,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ L. Paul Latham

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L. Paul Latham

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

President

 

 


--------------------------------------------------------------------------------




 

THE STATE OF TEXAS

 

‘

 

 

 

‘

 

COUNTY OF MIDLAND

 

‘

 

 

This instrument was acknowledged before me on the 20th day of June, 2006 by L.
Paul Latham, President of ClayDesta Operating, L.L.C., a Texas limited liability
company, general partner of ClayDesta, L.P., managing general partner of W&G
Partnership, Ltd., on behalf of said company and partnerships.

 

/s/ Robert v. Rendall, Jr.

 

[SEAL]

 

Notary Public Signature

 

 

THE STATE OF TEXAS

 

‘

 

 

 

‘

 

COUNTY OF MIDLAND

 

‘

 

 

This instrument was acknowledged before me on the 20th day of June, 2006 by L.
Paul Latham, President of Desta Three Development Corp., general partner of
Desta Three Partnership, Ltd., a Texas limited liability company, on behalf of
said company and partnership.

 

/s/ Robert v. Rendall, Jr.

 

[SEAL]

 

Notary Public Signature

 

 

THE STATE OF TEXAS

 

‘

 

 

 

‘

 

COUNTY OF MIDLAND

 

‘

 

 

This instrument was acknowledged before me on the 20th day of June, 2006 by L.
Paul Latham, President of Desta Six Development Corp., general partner of Desta
Six Partnership, Ltd., a Texas limited liability company, on behalf of said
company and partnership.

 

/s/ Robert v. Rendall, Jr.

 

[SEAL]

 

Notary Public Signature

 

 


--------------------------------------------------------------------------------


EXHIBIT “A”

Land Description

< TRACT #1 — (Terrace VI Office Building): Lot(s) 2, Block “B” THE TERRACE,
SECTION SEVEN, a subdivision in Travis County, Texas, according to the map or
plat thereof, recorded under Document No. 200100072 of the Official Public
Records of Travis County, Texas.

TRACT #2 — (Terrace III Office Building): Lot(s) 2, Block “A” THE TERRACE,
SECTION FIVE, a subdivision in Travis County, Texas, according to the map or
plat thereof, recorded under Document No. 200000361 of the Official Public
Records of Travis County, Texas.

TRACT #3 — (Hotel Site): Lot(s) 1, Block “A” THE TERRACE, SECTION FIVE, a
subdivision in Travis County, Texas, according to the map or plat thereof,
recorded under Document No. 200000361 of the Official Public Records of Travis
County, Texas.

TRACT #4 — (Terrace IV Office Building): Lot(s) 1, Block “B” THE TERRACE,
SECTION SEVEN, a subdivision in Travis County, Texas, according to the map or
plat thereof, recorded under Document No. 200100072 of the Official Public
Records of Travis County, Texas.

TRACT #5 — (Retail Site): Lot 2, Block “E” of THE TERRACE SECTION SIX, a
subdivision in Travis County, Texas, according to the map or plat thereof,
recorded under Document No. 200000362 of the Official Public Records of Travis
County, Texas.


--------------------------------------------------------------------------------




Exhibit “B”

Permitted Exceptions

All restrictions, covenants, easements, encumbrances, and rights of way of
record in the Official Public Records of Travis County on the date hereof.


--------------------------------------------------------------------------------